Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 1 of 96 PageID #:
                                    3407                                    1

    1                    UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
    2

    3

    4    STEPHANIE TROUTMAN,                  )
         Administratrix of the Estate         )
    5    of CHARLES R. TROUTMAN, JR.,         )
         deceased                             )
    6                                         )
                    PLAINTIFF                 )
    7                                         )
         vs.                                  )   CASE NO.
    8                                         )   3:16-cv-000742-DJH
         LOUISVILLE METRO DEPARTMENT          )
    9    OF CORRECTIONS, et al.               )
                                              )
   10               DEFENDANTS                )

   11

   12                         *          *           *

   13                The deposition of OFFICER RANDELL T. RAMEY,

   14    taken pursuant to notice by the Plaintiff on January

   15    22, 2018, in the law offices of Mr. Larry Simon, 239

   16    South Fifth Street, Suite 1700, Louisville, Jefferson

   17    County, Kentucky.

   18

   19

   20

   21                   JENNIFER R. JANES, RPR, CRR
                          McLendon-Kogut Reporting
   22                       Anchorage Office Park
                   2525 Nelson Miller Parkway, Suite 204
   23                 Louisville, Kentucky 40223-3153
                               (502) 585-5634
   24                    jjanes@mclendon-kogut.com
                           www.mclendon-kogut.com
   25



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 2 of 96 PageID #:
                                    3408                                    2

    1                             C O N T E N T S

    2                                                                 Page
         Appearances                                                     2
    3    Examination By Mr. Simon                                        3
         Notary Certificate                                             88
    4
         Exhibits
    5    Plaintiff's    Exhibit    1                                     27
         Plaintiff's    Exhibit    2                                     29
    6    Plaintiff's    Exhibit    3                                     30
         Plaintiff's    Exhibit    4                                     32
    7    Plaintiff's    Exhibit    5                                     33
         Plaintiff's    Exhibit    6                                     45
    8    Plaintiff's    Exhibit    7                                     47
         Plaintiff's    Exhibit    8                                     57
    9    Plaintiff's    Exhibit    9                                     70
         Plaintiff's    Exhibit    10                                    75
   10    Plaintiff's    Exhibit    11                                    76

   11                               APPEARANCES

   12    FOR PLAINTIFF:
         Mr. Larry Simon
   13    Simon Law Office
         239 South Fifth Street, Suite 1700
   14    Louisville, Kentucky 40202
         (502) 589-4566
   15    larrysimonlawoffice@gmail.com

   16    FOR DEFENDANT CORRECT CARE SOLUTIONS:
         Ms. Megan P. O'Reilly
   17    Blackburn Domene & Burchett PLLC
         614 West Main Street, Suite 3000
   18    Louisville, Kentucky 40202
         (502) 584-1600
   19    moreilly@bdblawky.com

   20    FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
         CORRECTIONS, ET AL:
   21    Mr. J. Denis Ogburn
         Assistant Jefferson County Attorney
   22    531 Court Place, Suite 900
         Louisville, Kentucky 40202
   23    (502) 574-6312
         denis.ogburn@louisvilleky.gov
   24

   25



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 3 of 96 PageID #:
                                    3409                                    3

    1           OFFICER RANDELL T. RAMEY, called by the

    2    Plaintiff, having been first duly sworn, testified as

    3    follows:

    4                              EXAMINATION

    5    By Mr. Simon:

    6           (Deposition commenced at 1:59 p.m.)

    7    Q.     Sir, can you state your full name and spell

    8    your first and last name?

    9    A.     Randell Todd Ramey, R-A-N-D-E-L-L, R-A-M-E-Y.

   10    Q.     Thank you.     And your professional address?          If

   11    we were going to send correspondence to you and it

   12    would reach you where you work, where should we send

   13    it?

   14    A.     That would be 5200 Shepherdsville Road.

   15    Q.     What's located at that address?

   16    A.     It is Louisville Metro Police Department, Sixth

   17    Division.

   18    Q.     And it's Officer Ramey?

   19    A.     Yes.

   20    Q.     All right.     Officer, what's your date of birth?

   21    A.     January 18, 1980.

   22    Q.     Thank you.

   23           MR. OGBURN:      Happy birthday.

   24    Q.     Oh, it is, happy birthday.

   25    A.     Not too long past.



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 4 of 96 PageID #:
                                    3410                                    4

    1    Q.     All right.     And, Officer Ramey, have you been

    2    informed that you're a defendant in this civil

    3    action?

    4    A.     Yes.

    5    Q.     And in preparation of your deposition -- for

    6    your deposition today, have you reviewed any

    7    documents?

    8    A.     I looked over a -- a sheet from the thing.             I

    9    just kind of glanced at it, though.

   10    Q.     Did you look at any of the pleadings in the

   11    case, any of the filings that are in the court file,

   12    any other documents, photographs?

   13    A.     No, not that I know of.

   14    Q.     Have you ever given a deposition before?

   15    A.     No, sir.

   16    Q.     Well, a deposition is a legal proceeding where

   17    the lawyers get to ask you questions, and you are

   18    duty bound to answer them under oath, but your

   19    attorney is here, so it's fair.

   20    A.     Okay.

   21    Q.     The point being that if you have a question, if

   22    I ask you a question and you don't understand it,

   23    then tell me, and then I'll rephrase it or ask it

   24    another way.      Otherwise I'm going to assume that you

   25    understand my question when you answer it.



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 5 of 96 PageID #:
                                    3411                                    5

    1    A.     Okay.

    2    Q.     All right?     This is not an endurance contest,

    3    so if you need to take a break, you need to get some

    4    water or something like that, just let us know, and

    5    we'll take a break.

    6    A.     Okay.

    7    Q.     Besides your attorney, Mr. Ogburn, have you

    8    spoken to anyone else about this case, the fact that

    9    there's a lawsuit pending against you and others?

   10    A.     I spoke with PSU and PIU the night that it

   11    happened.

   12    Q.     All right.     And PSU is what?

   13    A.     I'm sorry, Professional Standards Unit.

   14    Q.     All right.     And that is with the LMDC?

   15    A.     Yes, sir, Louisville Metro Corrections.

   16    Q.     All right.     And the other -- the other unit

   17    that you spoke with, is that with Louisville Metro?

   18    A.     Yes.

   19    Q.     All right.     Because they investigate jail

   20    deaths as well?

   21    A.     Yes.

   22    Q.     Okay.    But other than them, from that point up

   23    until today you haven't had a conversation, other

   24    than with your lawyer, with anyone else about the

   25    topic of the lawsuit?



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 6 of 96 PageID #:
                                    3412                                    6

    1    A.     Not that I can remember.

    2    Q.     Can you give us, starting with high school,

    3    your educational history?

    4    A.     I went to North Bullitt High School in Bullitt

    5    County.      I graduated in 1998.      I attended college

    6    Western Kentucky University.         I graduated with a

    7    bachelor of arts in sociology in 2002.

    8    Q.     And after graduating from Western, did you

    9    attend any other college courses?

   10    A.     No.

   11    Q.     During the time that you were out of high

   12    school and going to school at Western, I take it did

   13    you go four years straight through after graduating?

   14    Take any time off?

   15    A.     To Western?

   16    Q.     Yeah.     Well, you graduated in '98, and -- you

   17    graduated high school in '98, and then you got your

   18    BA from Western Kentucky in 2002, so am I assuming

   19    that you went straight through through school?

   20    A.     Yeah, yeah.

   21    Q.     Okay.     While you were in school did you have

   22    any jobs, any employment that you participated in?

   23    A.     Over the summer.

   24    Q.     Yeah.

   25    A.     I would work -- I worked at Meijer's a few



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 7 of 96 PageID #:
                                    3413                                    7

    1    years, I don't even remember what years, and one year

    2    I worked at UPS over the summer.

    3    Q.     Now, of course now you're in a law enforcement

    4    capacity.     Were either of the jobs that you had at

    5    Meijer's or UPS associated with anything like law

    6    enforcement?

    7    A.     No.

    8    Q.     Did you do any kind of security work or

    9    anything like that?

   10    A.     No, sir.

   11    Q.     What kind of work did you do for them?

   12    A.     I was a package handler at UPS, and I stocked,

   13    or I actually did shipping and receiving at Meijer's.

   14    Q.     Now, you graduated Western in 2002.

   15    A.     Yes.

   16    Q.     Tell us what types of employment that you had

   17    between that time and I believe the time you started

   18    at Louisville Metro Corrections in 2013?

   19    A.     Yes.    It took me a little while to get a job,

   20    so I hung garage doors for a week with my cousin

   21    before I got on at Kentucky State Corrections.              I

   22    worked at -- while I was with Kentucky State

   23    Corrections I worked at Kentucky Correctional

   24    Institution for Women in 2004, January 2004 to

   25    January 2005.



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 8 of 96 PageID #:
                                    3414                                    8

    1            In January 2005 I started with Probation &

    2    Parole.     I believe it was District 16, but I can't

    3    remember.       It was the West End of Louisville.         I

    4    worked there from 2005 to 2008.

    5            In 2008 I moved to Probation & Parole in

    6    Bullitt County.       I worked there until 2012.        After I

    7    left Probation & Parole I worked for a private --

    8    worked as private security at a company doing

    9    security for shipments.        I started at the jail in May

   10    of 2013, I believe.

   11    Q.      Okay.     Now, let's go back a little bit.         The --

   12    when you started working for state corrections in

   13    2002?

   14    A.      No, 2004.

   15    Q.      2004.

   16    A.      Uh-huh.

   17    Q.      How did you apply for that?

   18    A.      I went online and filled out an application.

   19    Q.      And what -- what interested you about doing

   20    that type of work?

   21    A.      I'd taken courses in college that were law

   22    enforcement specific courses.          I was interested in

   23    that line of work my whole life.

   24    Q.      Now, when you started working, you said the

   25    first place that you worked was at KCIW?



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 9 of 96 PageID #:
                                    3415                                    9

    1    A.     Yes.

    2    Q.     And tell us, if you would, about your training

    3    before you began working as a correctional officer

    4    with the state.

    5    A.     To be honest, I don't really remember much of

    6    it.   As I've told you, I've had a few different jobs.

    7    Policies are different at each one I go to, so I

    8    can't really keep up on ones that I had before.

    9    Q.     Well, before you started at Probation & Parole,

   10    okay, you would have been in a position, as a

   11    correctional officer, to be responsible for, I guess,

   12    the protection, the care of inmates and staff at a

   13    institution like KCIW?

   14    A.     Generally, yes.

   15    Q.     Okay.    And the types of training that you would

   16    have, the best you can remember regarding those job

   17    responsibilities, would have been what?

   18    A.     Best I can remember, we had firearms training.

   19    We had at that job some light physical training.              I

   20    really don't remember much more.

   21    Q.     Then you said you moved on with the Department

   22    of Probation & Parole.

   23    A.     Yes.

   24    Q.     First in Western Kentucky and then in Bullitt

   25    County.



          MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 10 of 96 PageID #:
                                    3416                                   10

     1    A.     Uh-huh.

     2    Q.     So what was your position with the Division of

     3    Probation & Parole?

     4    A.     I was a probation officer.

     5    Q.     So you would have a list of clients or

     6    probationers, parolees, that they would come and

     7    report to you?

     8    A.     Yeah.

     9    Q.     Okay.     And what other supervisory

   10     responsibilities did you have for probationers and

   11     parolees?

   12     A.     Just have to perform urine tests, we would have

   13     to do -- we had to file court file for revocation

   14     filings, we'd have to do stuff like that, notify the

   15     court of any violations that they had.

   16     Q.     Okay.     Administratively were you required to

   17     fill out reports, daily logs of different activities,

   18     interviews with parolees?

   19     A.     I don't remember the logs that we had to fill

   20     out then, I'm sorry.

   21     Q.     As a result of you being a probation and parole

   22     officer in both Western Louisville and Bullitt County

   23     during that time period, did you ever appear in court

   24     to testify?

   25     A.     Yes.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 11 of 96 PageID #:
                                    3417                                   11

     1    Q.     Can you tell me on about how many occasions?

     2    A.     A lot.    I don't remember, I'm sorry.

     3    Q.     And these would be like probation revocation

     4    proceedings or parole revocation hearings, the

     5    preliminary hearings?

     6    A.     Yes, sir.

     7    Q.     And that would be in both counties, you'd have

     8    experience in testifying in both counties?

     9    A.     Yes, sir.

   10     Q.     Now, tell me again, if you would, remind me

   11     when did you finish, was it 2012 when you finished

   12     working with Probation & Parole in Bullitt County?

   13     A.     Yes.

   14     Q.     And then you said you moved on to private

   15     security?

   16     A.     Yes.

   17     Q.     And who was that with?

   18     A.     It was with a company called Off-Duty Police

   19     Services.

   20     Q.     Off-Duty?

   21     A.     Yes.

   22     Q.     And where are they located?

   23     A.     I don't remember the address.

   24     Q.     Are they in Bullitt County?

   25     A.     No, Jefferson.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 12 of 96 PageID #:
                                    3418                                   12

     1    Q.       And what did you do with that private security

     2    company?

     3    A.       We did security for transportation, packages

     4    on -- that came in through UPS.

     5    Q.       So what, would you pick them up at one

     6    facility, take them to another place, or what did

     7    you --

     8    A.       No, they would come in on an airplane.          We

     9    would pick them up from an airplane, sort them to be

   10     sent back out, and then we would take them out to the

   11     plane.

   12     Q.       And what type of items would have been shipped

   13     that you were doing security for?

   14     A.       They didn't tell us.

   15     Q.       Did you have any idea what they were?

   16     A.       No clue.

   17     Q.       How long did you do that?

   18     A.       I did it, I worked there for -- I actually

   19     worked there while I was at Probation & Parole as

   20     well, so I was there probably eight, nine years

   21     maybe.     I don't know exactly when I started.

   22     Q.       But you would have been doing other jobs as

   23     well at some point in time, working this off-duty

   24     police --

   25     A.       I had two -- I had two jobs while I was with



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 13 of 96 PageID #:
                                    3419                                   13

     1    Probation & Parole, yes.

     2    Q.     Now, did you rise to any level, any supervisory

     3    capacity when you were with the off-duty services?

     4    A.     No.

     5    Q.     And about how many employees were with that

     6    company from the time that you were there?

     7    A.     I really wouldn't have an idea.

     8    Q.     Well, I mean, was it like more than ten or --

     9    A.     Yeah, it was more than ten.

   10     Q.     Bigger operation than that?

   11     A.     Yeah.

   12     Q.     Now, you had said in May of 2013 you came and

   13     started working at Louisville Metro Corrections?

   14     A.     Yes.

   15     Q.     And what -- what was the process of obtaining

   16     that employment?      How did you find out about an

   17     opening, or was that -- how did you go into that?

   18     A.     On the Internet, the website, you could go, and

   19     at the time I was actually trying to get on at the

   20     police department, but I saw that there was an

   21     opening there.

   22            I wanted to get back into something so that my

   23     retirement would kick back in, and I would be able to

   24     retire with my -- with my hazardous duty, so I saw

   25     that, and I went ahead and applied for that and got



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 14 of 96 PageID #:
                                    3420                                   14

     1    the job.

     2    Q.     Okay.    Are you saying -- tell me if I'm just

     3    guessing at it, but when you worked at KCIW and you

     4    worked for the corrections department, did you get

     5    hazardous, like hazardous duty time that would go

     6    toward your retirement?

     7    A.     Yes, sir.

     8    Q.     Okay.    Did that also apply with the probation

     9    and parole division?

   10     A.     Yes.

   11     Q.     Okay.    All right.     So if you worked -- you may

   12     have been trying to get on at LMPD, but there was an

   13     opening in LMDC, and you took advantage of that.

   14     A.     Yes.

   15     Q.     And once you were hired, do you remember going

   16     through a training regimen?

   17     A.     Yes, there was training.

   18     Q.     All right.     Tell us what you remembered about

   19     your training.

   20     A.     We had firearms training, more extensive

   21     physical training.      Other than that, I can't really

   22     tell you anything specific about it.           I don't

   23     remember.

   24     Q.     Do you remember about how long it lasted?

   25     A.     It was a nine-week academy, if I remember



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 15 of 96 PageID #:
                                    3421                                   15

     1    correctly.

     2    Q.     And do you remember where the classes were

     3    located?

     4    A.     They were located at, I believe it's 2900

     5    Taylor Boulevard.      It's the same place the police

     6    academy is.

     7    Q.     Do you remember, did you have live instructors

     8    as opposed to being instructed online?

     9    A.     Yes.

   10     Q.     Or was it a --

   11     A.     We had live instructors.

   12     Q.     Were there all live instructors?

   13     A.     As far as I can remember, yes.

   14     Q.     During the course of your training with LMDC,

   15     did you familiarize yourself with their policies and

   16     procedures?

   17     A.     Yeah, we would have had to have done that.

   18     Q.     And would that also require you to familiarize

   19     yourself with the civilian employees, their policy

   20     and procedures with the department?

   21     A.     No.

   22     Q.     All right.     So it was primarily or exclusively

   23     the corrections staff?

   24     A.     Yeah, yeah.

   25     Q.     Is it a fair statement to say that the



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 16 of 96 PageID #:
                                    3422                                   16

     1    corrections staff operates like a paramilitary

     2    organization, you have a chain of command?

     3    A.     They have a chain of command, yes.

     4    Q.     All right.     And you were in the position of a

     5    corrections officer?

     6    A.     Yeah.

     7    Q.     Okay.     And normally you're working, any detail

     8    that you're assigned to in Metro Corrections, who

     9    would be your immediate supervisor, what would be the

   10     rank of that person?

   11     A.     Sergeant.

   12     Q.     And then what are the ranks going up the line

   13     of command?

   14     A.     There would have been, if I remember correctly,

   15     it would have been officer, sergeant, lieutenant, I

   16     believe they had captains there, and then after the

   17     captain it would have been the deputy director and on

   18     so forth.      Like I say, it's been a while, so --

   19     Q.     That's fine.     During the course of your

   20     employment at LMDC, did you have any on-the-job

   21     training or continuing training while you were

   22     working there?

   23     A.     Yes.     They have a program for new officers that

   24     start so that they're with another officer to learn

   25     how to do the job in the jail.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 17 of 96 PageID #:
                                    3423                                   17

     1    Q.      Okay.     So that would be like a field training

     2    officer?

     3    A.      Yes.

     4    Q.      All right.     And during that period of time

     5    where you were, say, being supervised or whatever the

     6    word is, you were being broken in by a field --

     7    A.      Trained.

     8    Q.      -- training officer, would you have different

     9    assignments throughout the jail?

   10     A.      You would be -- you would be basically floor

   11     security.       There are different assignments within

   12     that as in different floors to work, and you're

   13     either on the floor or in a control room, but it's

   14     always the same, you're always a floor officer.

   15     Q.      The status of being a trainee with a field

   16     training officer, do you know about how long that

   17     lasted?

   18     A.      I really can't remember.

   19     Q.      Can you estimate how long?

   20     A.      Maybe a -- maybe four weeks, something like

   21     that.

   22     Q.      Now, during the time that you went through

   23     training, your initial training at LMDC, and also

   24     including your on-the-job training, did you receive

   25     any training particular to suicides, inmate suicide?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 18 of 96 PageID #:
                                    3424                                   18

     1    A.     I honestly don't remember.         I will say as far

     2    as it relates to suicide, I did receive training in

     3    CPR, first aid.

     4    Q.     All right.     Was that through Corrections?

     5    A.     Yes.

     6    Q.     When you worked previously at KCIW as a

     7    corrections officer, do you remember receiving any

     8    training there on recognizing suicides in dealing

     9    with inmates that may be suicidal?

   10     A.     I don't remember.

   11     Q.     Did you do any type of -- have you done any

   12     self-instruction on that topic, suicidal inmates,

   13     people that would show indications of suicide, other

   14     than your training?

   15     A.     I have not done anything on my own, no.

   16     Q.     Can you tell us, as a correctional officer --

   17     well, let's go on a little bit.          You were -- you were

   18     employed at Metro Corrections from May of 2013 until

   19     approximately when?

   20     A.     June of 2016.

   21     Q.     And when you left the employment of LMDC, where

   22     did you go?

   23     A.     Louisville Metro Police Department.

   24     Q.     So you applied for and obtained the position of

   25     a officer with the LMDC?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 19 of 96 PageID #:
                                    3425                                   19

     1    A.     No --

     2    Q.     LMPD, excuse me.

     3    A.     Yes, sir.

     4    Q.     And that was in June of 2016?

     5    A.     Yes.

     6    Q.     Okay.    And have you been there ever since?

     7    A.     Yes.

     8    Q.     And did you get any additional training to be a

     9    police officer with the police department?

   10     A.     From LMPD?

   11     Q.     Yes.

   12     A.     Like any in general training?

   13     Q.     Yes.

   14     A.     Yeah, I received more training.

   15     Q.     Okay.    Tell us the type of training that you

   16     received.

   17     A.     We received training obviously in firearms and

   18     physical attributes.       Every LMPD officer that goes

   19     through now is CIT trained.

   20     Q.     What is CIT?

   21            (Cell phone rang.)

   22     A.     I'm sorry, let me turn this off.          Wasn't

   23     thinking about this.

   24            MR. SIMON:     We can go off record.

   25            (Off-the-record discussion.)



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 20 of 96 PageID #:
                                    3426                                   20

     1    Q.     I asked you about CIT training.          What is that?

     2    A.     Yes, sir.     It's training to deal with people

     3    who are mentally -- have maybe mental issues like

     4    schizophrenia, or whatever it is that they have.              It

     5    may be depression, it may be, you know, whatever it

     6    is that they have.      It's training at an officer

     7    level, when we show up on the scene, you know, the

     8    best way to deal with that.

     9    Q.     All right.     Do you know what CIT stands for?

   10     A.     I believe it's critical incident training.

   11     Q.     And do you remember how long the training was,

   12     how many sessions or how many days were devoted to

   13     CIT training?

   14     A.     Not exactly.     I couldn't tell you.

   15     Q.     Would a portion of that be for people out, you

   16     know, on the street where you would have interaction

   17     with them, people that were -- showed signs of

   18     suicide, would that be included?

   19     A.     Yes.

   20     Q.     Now, from that training would you be able to

   21     identify for us today some risk factors that might

   22     contribute to a person being suicidal?

   23     A.     I mean, obviously if someone says they're

   24     suicidal, if someone would act the way that would

   25     indicate they were suicidal, someone said things,



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 21 of 96 PageID #:
                                    3427                                   21

     1    maybe didn't say they were suicidal, but said stuff

     2    like, you know, that they have a dead relative, like

     3    "I'm going to be with my dead relative," stuff like

     4    that.

     5    Q.      When you say somebody is acting suicidal, what

     6    type of conduct, what type of things would indicate

     7    to you that they were acting suicidal?

     8    A.      I mean, obviously the things that I just said.

     9    I mean, making statements, showing any type of

   10     physical indicator.

   11     Q.      Now, when you were in Corrections between May

   12     of 2013 and June of 2016, were there any types of

   13     factors that you might have been on the lookout for,

   14     as a corrections officer dealing with inmates, to

   15     determine whether somebody was suicidal or not?

   16     A.      I mean, even though, like I say, I don't

   17     remember the training, I think it's pretty common

   18     sense that if someone tells you they are, someone

   19     makes statements like I just said, you know, stuff

   20     like that.

   21             I mean, you know, if they're saying that

   22     they're wanting to go be with dead relatives or

   23     they're saying, you know, that they won't be there

   24     tomorrow, stuff like that, you know, making all those

   25     statements.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 22 of 96 PageID #:
                                    3428                                   22

     1    Q.     And what -- would you tell us what's the job

     2    description of a corrections officer?

     3    A.     The safety and security of inmates to -- are

     4    you talking about at LMPD, right?

     5    Q.     Well, Louisville Metro Corrections.

     6    A.     Or, I'm sorry, LMDC.

     7    Q.     That's okay.

     8    A.     Obviously safety and security of inmate

     9    population.     Make rounds, check on people.         You feed

   10     people food, you give -- walk around and provide

   11     security for medical staff when they're on the floor,

   12     things like that.

   13     Q.     The prime directive is?

   14     A.     Safety and security.

   15     Q.     Of?

   16     A.     Of inmates and staff.

   17     Q.     Correct.    In doing so, let me -- let me give

   18     you some potential factors that might -- might have

   19     been something familiar to you in your training or

   20     your experience of increased risk of suicides, and

   21     ask you if you have ever received this type of

   22     training for somebody in this, or been notified in

   23     training of this type of characteristic: an inmate

   24     that gets bad news regarding their sentence or their

   25     continued incarceration, could that be a sign of an



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 23 of 96 PageID #:
                                    3429                                   23

     1    increased risk of suicide?

     2    A.     Are you asking me as far as being trained?

     3    Q.     Yes.

     4    A.     Because I don't remember being trained on that,

     5    no.

     6    Q.     In terms of your common sense as a corrections

     7    officer --

     8    A.     It makes sense, yes.

     9    Q.     -- could that be something that you would take

   10     into consideration?

   11     A.     Yes, it makes sense.

   12     Q.     All right.     Someone that was going to court for

   13     a court appearance, could that be in the same

   14     category?

   15     A.     Potentially, yes.

   16     Q.     Someone that is in a situation where they're

   17     fighting with other inmates.

   18     A.     Uh-huh.

   19     Q.     Could that be a sign of an increased risk of

   20     suicide?

   21     A.     Potentially.

   22     Q.     Someone that would -- an inmate that would be

   23     fighting with corrections staff, would that also be

   24     in the same category potentially?

   25     A.     It could potentially be, yes.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 24 of 96 PageID #:
                                    3430                                   24

     1    Q.     Say an inmate that learns that an anticipated

     2    bond reduction hasn't come about, and they're still

     3    going to be held in lieu of bond, would that be a

     4    potential factor as well?

     5    A.     Potential.

     6    Q.     Now, are you saying that these types of things

     7    are -- maybe you don't remember from your training,

     8    but it's something that was apparent to you as a

     9    corrections officer to be on the lookout for?

   10     A.     There are things that, along with other

   11     factors, could have been -- you know, all those

   12     things in and of themselves, inmates fight every day,

   13     you know.     Inmates get bad news every day, so, you

   14     know, the entirety of the situation I would take into

   15     account.

   16     Q.     And would it be a fair statement that as a

   17     member of the corrections staff it is one of your

   18     duties to observe inmates for these signs to see if

   19     there are any kind of warning signs or red flags that

   20     would indicate they might commit some type of

   21     self-harm?

   22     A.     Yes.

   23     Q.     And if that was apparent to you in the

   24     hypothetical sense, or in the hypothetical case, as a

   25     corrections officer what would your duty be at that



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 25 of 96 PageID #:
                                    3431                                   25

     1    point in time?

     2    A.     If I thought someone was suicidal I would try

     3    to, depending on where they were at, remove them from

     4    the situation that they're in, if that situation is

     5    something that's causing it or I feel like there's a

     6    danger there.

     7           Have someone sit and watch that person.

     8    Call -- I would call medical, told them that we had

     9    someone who was making statements, and after they

   10     come up and assess them, if they decided that he

   11     needed to be moved, we would move them.

   12     Q.     Now, let me switch gears a little bit.            I want

   13     to ask you about when you started work at LMDC, where

   14     in the jail were you assigned?         Where were your

   15     assignments during the, I guess, a little bit more

   16     than a three-year period?

   17     A.     Yeah.    I can't remember all of them.         When I

   18     started I was on the third floor, and then --

   19     Q.     What's on the third floor?         This is of the jail

   20     complex?

   21     A.     Yes, sir.     There's general population inmates,

   22     there are some inmates there that are -- call them --

   23     they called them CIT inmates, and I explained that

   24     earlier, they had been diagnosed with some sort of --

   25     or been decided by staff, I don't know how they did



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 26 of 96 PageID #:
                                    3432                                   26

     1    that, but that they had some sort of a mental health

     2    issue, and that's all I can really remember on the

     3    floor.

     4    Q.       When you were there on the third floor, do you

     5    remember what shift you worked?

     6    A.       Yeah, I worked second shift.       It would have

     7    been 3:00 to 11:00.

     8    Q.       And then after your assignment on the third

     9    floor, do you remember where you went after that?

   10     A.       I don't.

   11     Q.       Do you remember what other areas in the jail,

   12     maybe not chronologically, but do you remember what

   13     other areas in the jail you worked as a corrections

   14     officer?

   15     A.       I worked -- as far as assignments, I don't

   16     remember where I was assigned except I know I was

   17     assigned to the fifth floor when I left.            Well, no, I

   18     take that back.      I was assigned to the fifth floor

   19     when this incident happened for that period of time,

   20     and I moved from the fifth floor, I moved to the

   21     booking floor, but I worked on probably, I mean, most

   22     of the floors in there.        I don't -- I can't think of

   23     a floor that I didn't work on at least a day, you

   24     know.

   25     Q.       Now, when you say the floors, are you talking



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 27 of 96 PageID #:
                                    3433                                   27

     1    about both the jail complex as well as the Hall of

     2    Justice?

     3    A.     Yes, sir.

     4    Q.     In November of 2015 is when Mr. Troutman, the

     5    decedent in the lawsuit, was on the fifth floor and

     6    committed suicide, or put himself in a position that

     7    he eventually lost his life, and this was on the

     8    fifth floor in dorm 9.

     9    A.     Yes, sir.

   10     Q.     All right.     And do you have a memory of that

   11     day or what happened?

   12     A.     Yes, sir.

   13     Q.     All right.     And let me ask you, first of all,

   14     I'm going to show you, we'll mark it Exhibit number

   15     1.

   16            (Plaintiff's Exhibit 1 was marked for

   17     identification and is filed with this transcript.)

   18     Q.     I'm going to show you a document marked

   19     Plaintiff's Exhibit Number 1, ask you if you

   20     recognize that document?

   21     A.     It looks like a -- looks like an incident

   22     report that I did.

   23     Q.     Okay.    Regarding the suicide of Mr. Troutman on

   24     11/24/15?

   25     A.     That's what it looks like.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 28 of 96 PageID #:
                                    3434                                   28

     1    Q.       Other than when you -- well, let me ask you

     2    this:     How do you generate this report?

     3    A.       Physically, like what program do you use or --

     4    Q.       Yeah.     Well, you're in the jail, you have an

     5    incident happen that obviously has to be reported, so

     6    what do you do?        How does this document get

     7    generated?

     8    A.       If I remember correctly -- I'll be honest with

     9    you, I don't remember what system it is that you do

   10     it in.

   11     Q.       That's okay.     Would you utilize like a computer

   12     and type out on a keyboard?

   13     A.       Yeah, yeah.     I believe -- I believe it was

   14     called XJail, but I can't remember -- I can't

   15     remember if there were two different systems there or

   16     not.     Yeah, would have been just a computer-generated

   17     document, though.

   18     Q.       All right.     And what was the policy, you have

   19     what's -- this is in the category of an extraordinary

   20     incident.        What's the policy, or what was the policy

   21     at LMDC at that time when an incident similar to this

   22     would happen, you know, on your floor during your

   23     shift?

   24     A.       I honestly don't remember.       I don't remember

   25     the policy on it at all.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 29 of 96 PageID #:
                                    3435                                   29

     1    Q.      All right.    Well, was it anticipated or

     2    expected that you as a witness to this incident would

     3    provide supervisors with a narrative of what

     4    happened?

     5    A.      Yes, I would always try to complete it before I

     6    left, left that shift.

     7    Q.      While it was fresh in your mind?

     8    A.      Uh-huh.

     9    Q.      And the document that you've seen here today,

   10     Exhibit Number 1, does that seem to be a fair and

   11     accurate representation of your report from that day?

   12     A.      Give me a minute, let me read it.

   13     Q.      Sure.

   14     A.      Yes, it does.

   15     Q.      All right.    Now, I'm going to show you another

   16     exhibit, and we'll mark this Exhibit Number 2.

   17             (Plaintiff's Exhibit 2 was marked for

   18     identification and is filed with this transcript.)

   19     Q.      And go ahead, and you can get familiar with

   20     that.    It's a number of pages, take your time.

   21     A.      All right.

   22     Q.      All right.    That is, that exhibit, is that a

   23     fair representation of your tape-recorded statement,

   24     the best you remember it, when you gave that to

   25     Professional Standards Unit?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 30 of 96 PageID #:
                                    3436                                   30

     1    A.     Yes, sir.

     2    Q.     Okay.    And your -- well, I'll ask you some

     3    questions about it in a minute, but your answers to

     4    Sergeant Callahan's questions about what happened up

     5    on H5 dorm 9 that day, is that consistent with your

     6    memory --

     7    A.     Yes.

     8    Q.     -- of what happened?

     9           I will show you another exhibit, and this will

   10     be Number 3.

   11            (Plaintiff's Exhibit 3 was marked for

   12     identification and is filed with this transcript.)

   13     Q.     If you would take a look at that, and when

   14     you're ready, if you could tell us what it is.

   15     A.     Looks like a set of post orders from

   16     November 24th, 2015.

   17     Q.     And post orders means what?

   18     A.     It's a lineup for the day.         It tells who's --

   19     what sergeant is on the floor, and who's working on

   20     the floor and where they're working.

   21     Q.     And on Exhibit 3 that's in front of you or that

   22     you're holding, what day is that for?

   23     A.     It is for November 24, 2015.

   24     Q.     Which shift?

   25     A.     Excuse me?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 31 of 96 PageID #:
                                    3437                                   31

     1    Q.       Which shift?

     2    A.       Oh, second.

     3    Q.       And your name indicated on that document?

     4    A.       Yes, sir.

     5    Q.       All right.     Tell us what Unit 5 is and the

     6    other individuals that are -- whose last names are

     7    listed on that document.

     8    A.       Sergeant, Goff; Control, Taylor; West M through

     9    4, Ramey; West 5 through 8, Miller; East, Maubrey and

   10     Pierce; East, Santiago; and West/East was NA.

   11     Q.       All right.     So basically this is a roster of

   12     corrections officers, when we're talking about Unit 5

   13     that is, it's a roster of corrections officers that

   14     were on duty that day?

   15     A.       Yes.

   16     Q.       And on that shift?

   17     A.       Yes.

   18     Q.       And this would be for what, the entire fifth

   19     floor in the Hall of Justice?

   20     A.       Yes.

   21     Q.       And that would be the list of the corrections

   22     staff.

   23     A.       Yes.

   24     Q.       Officer, let me, if I can, let me ask you, and

   25     we're going to put this -- going to give you a blank



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 32 of 96 PageID #:
                                    3438                                   32

     1    piece of paper rather than a piece with lines on it,

     2    and I'm going to ask you if you can draw for us a

     3    diagram of how the fifth floor in the Hall of Justice

     4    is laid out, as best you can.

     5    A.      Sir, I really -- like I don't remember exactly

     6    how it's laid out.      It's been a while.

     7    Q.      I get you.

     8    A.      Okay.

     9    Q.      Do the best you can and take your time, and

   10     then we can examine it.

   11             (Plaintiff's Exhibit 4 was marked for

   12     identification and is filed with this transcript.)

   13     A.      Okay.   I'm also not the best artist, so.          I

   14     drew this, and I realized I only drew the west side,

   15     the side that we were on that night.

   16     Q.      Okay.   I tell you what.

   17     A.      Give me another sheet and I'll do the other

   18     side.

   19     Q.      I'll give you another piece of paper and you

   20     can do that.

   21     A.      There you go.

   22     Q.      Go ahead and do that, and then we'll start

   23     labeling stuff.      So I'll put another sticker on that

   24     when you're ready.

   25     A.      I think that's about it.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 33 of 96 PageID #:
                                    3439                                   33

     1    Q.      All right.     I'm going to put sticker of Exhibit

     2    5 on the second drawing.

     3            (Plaintiff's Exhibit 5 was marked for

     4    identification and is filed with this transcript.)

     5    Q.      I'll put it in an area that doesn't come into

     6    play.     And, Officer Ramey, if you don't mind, if you

     7    could just put your initials on top of Plaintiff's

     8    Exhibit 4?

     9    A.      Right here on the sticker?

   10     Q.      Put it on top, above the sticker.

   11     A.      My initials?

   12     Q.      Yes.    All right.   And do the same on Exhibit 5.

   13             All right.     So if Exhibit 4 is a diagram that

   14     you drew to show the west side of the Hall of Justice

   15     on the fifth floor, and Exhibit 5 is the east side.

   16     A.      Yeah.

   17     Q.      Okay.    So tell us, you made different

   18     indications, you've indicated one section of this,

   19     this is on Exhibit 4, is the control room.            So is

   20     there like one control room for the entire floor, or

   21     is there one for each side?

   22     A.      No, there's only one for the floor.

   23     Q.      Okay.    And is that located centrally in the

   24     middle?

   25     A.      Yes, it would be -- well, it's located on the



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 34 of 96 PageID #:
                                    3440                                   34

     1    west side, but it's close to the east side.             It's

     2    centrally -- it's fairly central.

     3    Q.      Okay.   Now tell us the other portions of your

     4    drawing, what do they represent?          Let's start with

     5    this.    There's -- you have like an L-shaped thing

     6    over there?

     7    A.      Yeah.

     8    Q.      What would that be?

     9    A.      That's dorm 9.

   10     Q.      And can you label that and put dorm 9 on it?

   11     A.      (Witness complied).

   12     Q.      Okay.   And if you would go around the, I guess

   13     the perimeter of your drawing, would that be where

   14     the other dorms and other holding cells are located?

   15     A.      Yes.

   16     Q.      Okay.

   17     A.      Yeah.

   18     Q.      Let me ask -- let's strike that.

   19             Let me ask the question this way.          On your

   20     Exhibit 4, which is the west side of the fifth floor

   21     of the Hall of Justice, on your roster, or the

   22     roster, not your roster, but on the roster it says

   23     west M-4 and west 5 to 8, and then there's two

   24     indications of east.       What -- what does that mean?

   25     A.      The two west side officers would work this side



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 35 of 96 PageID #:
                                    3441                                   35

     1    of the floor.      The two east side officers would work

     2    where Exhibit 5 is.

     3    Q.     So on the west side where it has M-4, what does

     4    that represent?

     5    A.     Med through 4.

     6    Q.     "Med" meaning medical?

     7    A.     That's what they called it, yes.

     8    Q.     Okay.     What was it really?

     9    A.     They used it for single cell housing.            Not

   10     everyone in there had medical issues, not that I

   11     remember anyway.      I could be mistaken on that.

   12     Q.     That's fine.     Do you remember where med, the

   13     med single cells were located?

   14     A.     Yeah, that was dorm 9.

   15     Q.     Okay.     That was dorm 9.

   16     A.     Uh-huh.

   17     Q.     Okay.     Now, the 4, does that mean there were 1,

   18     2, 3, 4 different dorms?

   19     A.     Yes.

   20     Q.     On the west side?

   21     A.     Yeah.     No, on the west -- on the west side

   22     there's a total of nine, yeah, total of nine dorms.

   23     Med through 4 there's med and then 1, 2, 3, and 4, so

   24     would be a total of five.

   25     Q.     And those are single cell dorms?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 36 of 96 PageID #:
                                    3442                                   36

     1    A.       Not all of them, just dorm 9 and dorm 4.

     2    Q.       Could you show us where dorm 4 would be located

     3    on your drawing?

     4    A.       Dorm 4 would be down here.

     5    Q.       Okay.     Want to write dorm 4?

     6    A.       (Witness complied).

     7    Q.       How many -- how many cells would be in dorm 4,

     8    do you remember?

     9    A.       No, I don't remember.

   10     Q.       Now, dorms 1 through 3, where would they be

   11     located?

   12     A.       Do you want me to write it on here?

   13     Q.       Yes.

   14     A.       (Witness complied).

   15     Q.       And as you indicated, these are all single cell

   16     dorms?

   17     A.       No.

   18     Q.       No.     Which of these besides dorm 9 are single

   19     cell dorms?

   20     A.       Only dorm 4.

   21     Q.       All right.     And you want to put an S/C

   22     underneath 9?

   23     A.       Underneath 9?

   24     Q.       I thought you said -- oh, I'm reading that

   25     wrong.     It's dorm 4.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 37 of 96 PageID #:
                                    3443                                   37

     1    A.      (Witness complied).

     2    Q.      And then you have dorms 5 through 8 on the west

     3    side.    Where are they located?

     4    A.      Do you want me to write them?

     5    Q.      Yes.    Are any of those dorms 5, 6, 7, or 8, are

     6    they single cell?

     7    A.      Dorm 8.

     8    Q.      Okay.     Could you put S/C under 8?

     9    A.      (Witness complied).

   10     Q.      Now, on this side of the building, I know

   11     you're saying it's the west side of the Hall of

   12     Justice, does that look due west, or do you know?

   13     A.      I don't know.

   14     Q.      Okay.

   15     A.      No clue.

   16     Q.      Can you tell -- I know you can access this, at

   17     least the public can access it by elevators from

   18     inside the Hall of Justice.         Do you know where the

   19     elevators would be?

   20     A.      The elevators for the public?

   21     Q.      Yes.

   22     A.      That would be over here (indicating).           Hard to

   23     draw them with the thing there.

   24     Q.      So about where the exhibit sticker was, that

   25     would be the elevators in what, would that come up



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 38 of 96 PageID #:
                                    3444                                   38

     1    into a room of some type?

     2    A.       Yeah.     There was like a little, like a waiting

     3    room, I guess.

     4    Q.       And would that bump up next to the control room

     5    in the center of that floor?

     6    A.       Yeah, you could see the control room through

     7    there.

     8    Q.       And where would be -- I know there are like

     9    visiting booths up there?

   10     A.       Uh-huh.

   11     Q.       With -- they're noncontact booths.         Where would

   12     those be located?

   13     A.       Right here by the control room.        Do you want me

   14     to label them?

   15     Q.       Yes, you could put "Visiting booth."

   16     A.       (Witness complied).

   17     Q.       And this area here, what -- what would be found

   18     in that area?

   19     A.       It's just a big open space.

   20     Q.       Are there bars there?

   21     A.       I don't remember, to be honest.        I don't think

   22     so.

   23     Q.       Would inmates be allowed to be in that area

   24     during different times of the day?

   25     A.       Yeah, they can walk through there.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 39 of 96 PageID #:
                                    3445                                   39

     1    Q.     And in this area, this is a large area toward

     2    the bottom of that drawing, what does that represent?

     3    A.     This is just a little elevator where the

     4    elevators come up.      It's a room.      I don't know what

     5    you would call it.

     6    Q.     Okay.     But it's an area, would inmates have

     7    access to that area as well?

     8    A.     Yeah, they would go -- they would have -- some

     9    inmates would have access to that area.

   10     Q.     So what you have in this drawing is that

   11     inmates would be housed in the med, what was

   12     designated as the med dorm, but 1 through 9 in this

   13     position on the fifth floor.

   14     A.     Uh-huh.

   15     Q.     All right.     And that's where -- that's where

   16     they would be housed?

   17     A.     As best I can remember.

   18     Q.     Three of them being single cells?

   19     A.     Uh-huh.

   20            THE REPORTER:      Is that yes?

   21     A.     Excuse me?     Yes, it's single cells.

   22     Q.     All right.     Now, let's move over to Plaintiff's

   23     Exhibit Number 5, and that would be the east side of

   24     the Hall of Justice?

   25     A.     Yes.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 40 of 96 PageID #:
                                    3446                                   40

     1    Q.     All right.     Now, is any part of that, would

     2    that be able to butt up next to the west side that

     3    you drew?

     4    A.     Yes, there's a door leading from the west to

     5    the east that came through there.

     6    Q.     So go ahead, and if you would, label the

     7    portions of Exhibit Number 5 for us.           So the control

     8    room, is that depicted in that, or is it really found

     9    on Exhibit 4?

   10     A.     No, it's on Exhibit 4.

   11     Q.     And do you -- go ahead and show us where the

   12     control room would be closest to on this exhibit.

   13     A.     It would be -- it would be up this way.

   14     Q.     Okay.    Let me ask you this:       Would that be the

   15     proper way to look at it?        If this was a continuation

   16     of the control room, or is that accurate?

   17     A.     No.

   18     Q.     Okay.

   19     A.     Are you talking about in relation to this,

   20     correct?

   21     Q.     Yeah, yeah.

   22     A.     It would be like that, so it would be the

   23     elevators and the control room (indicating).

   24     Q.     Okay.    And what would this area be, and I'm

   25     pointing to Plaintiff's Exhibit Number 5.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 41 of 96 PageID #:
                                    3447                                   41

     1    A.       That was a gym.

     2    Q.       Oh, okay, so you have the gym on the fifth

     3    floor.     Can you write "Gym" in that space?

     4    A.       (Witness complied).

     5    Q.       And this area, you have a fairly large area

     6    there.     What is that?

     7    A.       It is just open space that was never used.

     8    Q.       All right.   Would any inmates hang out in

     9    there, would they be allowed to be in that area?

   10     A.       Not when I worked there.

   11     Q.       Very good.   Now, you have indications, hash

   12     marks all around the perimeter on the east side of

   13     your drawing on Exhibit 5.        What do they represent?

   14     A.       Those are single cells.      I would like to point

   15     out that I'm not positive that these are the accurate

   16     amount of single cells.        I don't remember how many

   17     cells there were.

   18     Q.       All right.   In looking at the roster where it

   19     has, this again is the east side, it has looks like a

   20     total of three corrections officers that would have

   21     been assigned there?

   22     A.       Yeah.

   23     Q.       Do you have any -- can you estimate the number

   24     of dorms?

   25     A.       The number of dorms?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 42 of 96 PageID #:
                                    3448                                   42

     1    Q.     Yes.

     2    A.     There were five.      Five dorms there.

     3    Q.     Okay.

     4    A.     Are you talking about just on the east side?

     5    Q.     Yes.

     6    A.     Yeah, there were five different dorms.

     7    Q.     And did any of those include single cells?

     8    A.     They were all single cells.

     9    Q.     They were all single cells?

   10     A.     Uh-huh.

   11     Q.     All right.     And do you have an idea where they

   12     would have been located, the five dorms on that side?

   13     A.     I know where they were located, but I cannot

   14     remember for the life of me their numbers.            They were

   15     numbered, and I can't remember that.

   16     Q.     That's fine.     Just put "Dorm" in the locations

   17     that you believe they existed.

   18     A.     (Witness complied).

   19     Q.     And that's five dorms.        And would all those

   20     dorms have the same number of cells, or would they be

   21     different numbers?

   22     A.     No, they were different.

   23     Q.     All right.     Now, Mr. Troutman was located on

   24     November 24 of 2015 when he had the suicide, he was

   25     on H5D9C2.     Does that sound right?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 43 of 96 PageID #:
                                    3449                                   43

     1    A.       That sounds right to me, yes.

     2    Q.       Okay.   Well, it should be indicated in your

     3    report.

     4    A.       Yeah.   He was in cell 2.     You said C.      It kind

     5    of threw me off.

     6    Q.       Oh, I'm sorry, cell 2.      Now, show me again

     7    where dorm 9 is on the west side?

     8    A.       (Indicating).

     9    Q.       Okay.   And dorm 9 were single cell dorms?

   10     A.       Yes.

   11     Q.       Now, in relation of the dorm to the control

   12     room, on the -- you called this document a post

   13     order.

   14     A.       Yeah.

   15     Q.       Okay.   On the post order, you and Officer

   16     Miller were the two officers on the west side?

   17     A.       Yes.

   18     Q.       And were you responsible for all the inmates,

   19     checking on all the inmates in the nine dorms --

   20     A.       Yes, sir.

   21     Q.       -- that were listed?

   22     A.       Yes, sir.

   23     Q.       Okay.   And were there really -- tell me again,

   24     straighten me out, I know one was designated as med,

   25     so was there ten dorms or nine?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 44 of 96 PageID #:
                                    3450                                   44

     1    A.     It's -- let's see.       It would be one, two,

     2    three, four, five, six, seven, eight, nine total.

     3    Q.     Okay.    And the post order indicates an Officer

     4    Taylor was assigned to control.          What does that mean?

     5    A.     There's an officer that sits in control room,

     6    and there are certain doors that are worked by the

     7    control room.     On -- on different days different

     8    officers would work in the control room, so they

     9    would work -- in dorm 5, or in H5, the doors that

   10     they worked, they didn't work all the doors, they

   11     only worked a couple of them.         I don't remember which

   12     ones, though.

   13     Q.     And what was the reason they only worked some

   14     of the doors?

   15     A.     I don't know.      I couldn't tell you.

   16     Q.     Would you -- when you were working with Officer

   17     Miller that day, would you have had personal contact

   18     with Officer Taylor who is designated as the control

   19     officer?

   20     A.     Yes.

   21     Q.     So when you go into the control room, you know,

   22     you could have face-to-face contact, he's right there

   23     in front of you if you wanted him to be.

   24     A.     Yes.

   25     Q.     Okay.    Same thing with Officer Miller?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 45 of 96 PageID #:
                                    3451                                   45

     1    A.     Yes.

     2    Q.     I'm going to show you what I'm going to mark

     3    Plaintiff's Exhibit Number 6, and ask you if you

     4    recognize this document.

     5           (Plaintiff's Exhibit 6 was marked for

     6    identification and is filed with this transcript.)

     7    A.     Yeah, it looks like an observation sheet.

     8    Q.     Okay.    And what would an observation sheet be?

     9    Tell us what the purpose of an observation sheet is.

   10     A.     Single cell dorms, we put observation sheets in

   11     single cell dorms.      On 5 they were only in the single

   12     cell dorms because that counted as the walk, but it

   13     was so that you would make rounds, check the sheet

   14     saying the time that you made your round to check on

   15     the people that were being housed there.

   16     Q.     Now, on Exhibit Number 6 in front of you, can

   17     you determine where the date and the shift and the

   18     location of that observation sheet?

   19     A.     It was 11/24/15 was the date.          It would have

   20     been 3:00 to 11:00, and it was walk 9.           Second shift

   21     3:00 to 11:00.

   22     Q.     And do you see your signature on that document?

   23     A.     Yes.

   24     Q.     All right.     And would you have made any of the

   25     notations on the sheet indicating the observations



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 46 of 96 PageID #:
                                    3452                                   46

     1    you made during your shift?

     2    A.     Yeah, I would have made a few.

     3    Q.     All right.     I'm going to ask you, if you would,

     4    just put a mark, you could put a red X next to the --

     5    the times that you've marked on that sheet.

     6    A.     Next to the time?

     7    Q.     Yes.

     8    A.     (Witness complied).

     9    Q.     It appears that you made ten marks at varying

   10     times on that sheet, correct?

   11     A.     Yes.

   12     Q.     And what was the procedure then while you were

   13     working that floor?       How often were you required to

   14     check on the status of the inmates in a single --

   15     single cell dorm?

   16     A.     It was 30 minute rotation.

   17     Q.     And tell us what was the procedure that you

   18     would use when you would do that?          How would you

   19     check on the welfare of an inmate in a single cell

   20     dorm at that point in time for that walk?

   21     A.     On a single cell dorm?

   22     Q.     Uh-huh.

   23     A.     I would walk into the dorm, I would look in

   24     each window to make sure that I could see the inmate

   25     and that he was all right.        Go do that for every one



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 47 of 96 PageID #:
                                    3453                                   47

     1    of them and sign the sheet.

     2    Q.       I'm going to -- you doing okay?        You need a

     3    break?     We've been about an hour and 15 minutes.

     4    A.       I might say I might take a cup of water.

     5             MR. SIMON:   Let's take a little break, go off

     6    the record.

     7             (Recess from 3:06 p.m. to 3:13 p.m.)

     8    By Mr. Simon:

     9    Q.       All right.   Officer Ramey, I'm going to show

   10     you, and maybe you think this would be helpful, but

   11     I'm going to show you a diagram that Officer Miller

   12     drew during the course of his deposition, and ask you

   13     to take a look at that, and of course it's marked

   14     Officer Miller, and we're going to mark this as our

   15     own deposition -- I think we're up to 7?            I think

   16     that's right.

   17              THE REPORTER:    Yes.

   18              (Plaintiff's Exhibit 7 was marked for

   19     identification and is filed with this transcript.)

   20     Q.       And take a look at that, and I want to ask you

   21     if you think that is a good representation of dorm 9

   22     on the fifth floor of the Hall of Justice when you

   23     worked there in November of 2015.

   24     A.       I believe so, yes.

   25     Q.       No reflection on your --



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 48 of 96 PageID #:
                                    3454                                   48

     1    A.     You say the Hall of Justice?         This looks like

     2    only the control room and dorm 9, I'm sorry.

     3    Q.     All right.     Dorm 9 and the control room.

     4    A.     Okay.

     5    Q.     That section of the fifth floor Hall of

     6    Justice.

     7    A.     Yeah.

     8    Q.     Okay.    And you've given us a representation of

     9    the east and west side in your Exhibits 4 and 5.

   10     This is more of a close-up or an isolated view of

   11     that single cell dorm?

   12     A.     Yes.

   13     Q.     All right.     And you tell me, does that appear

   14     to be an accurate representation of the dorm 9 on the

   15     fifth floor?

   16     A.     Yes.

   17     Q.     All right.     And of course this was drawn by

   18     Officer Miller.      He was your partner that day.

   19     A.     Yes.

   20     Q.     And he's identified the number of cells and

   21     different areas within his exhibit, which is your

   22     Exhibit 7.     Can you -- can you name those portions of

   23     the single cell and see if they match up with Officer

   24     Miller's description?

   25     A.     I'm not sure I understand the question.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 49 of 96 PageID #:
                                    3455                                   49

     1    Q.     Okay.     Well, he has labeled here "Common Area."

     2    A.     Uh-huh.

     3    Q.     Was that your -- did you consider that a common

     4    area for the individuals in that particular dorm?

     5    A.     Yes.

     6    Q.     And would there be some tables or furniture or

     7    something in that area for those inmates to sit on or

     8    to lay out newspapers on or something like that?

     9    A.     There was, but honestly I don't remember where

   10     it was or how -- I couldn't tell you anything about

   11     it right now.      I don't remember.

   12     Q.     Okay.

   13     A.     I do know where he has the -- he has a TV here,

   14     I remember the TV.

   15     Q.     He has one of these blocks labeled "Shower."

   16     Did that dorm, to your memory, have its own shower

   17     for the inmates?

   18     A.     Yes, sir.

   19     Q.     And he has different cells labeled 1, 2, 3, 4,

   20     5, and closet.      Is that -- is that consistent with

   21     your memory of that dorm?

   22     A.     Looks right to me.

   23     Q.     And he also has made an indication with this

   24     arrow at both ends saying "Outside wall of the Hall

   25     of Justice."



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 50 of 96 PageID #:
                                    3456                                   50

     1    A.     Yeah.

     2    Q.     So cells 1 through 4 in the shower would be up

     3    against the outside wall of the Hall of Justice?

     4    A.     I believe that's correct.

     5    Q.     Now, do you know what direction this would be

     6    pointing in?     If you were looking out one of the

     7    windows in one of the cells in dorm 9, do you know

     8    whether you'd be looking west or south or east or

     9    north, do you know?

   10     A.     I don't know.

   11     Q.     Now, in relation to the control room, Officer

   12     Miller's diagram indicates that the control room was

   13     basically right across from the entrance of dorm 9.

   14     Was that your recollection?

   15     A.     Yes.

   16     Q.     And is that so indicated on your Exhibit 4?

   17     A.     Yes.

   18     Q.     And tell us the approximate distance it was

   19     from the door coming out of the control room to the

   20     door going into dorm 9.

   21     A.     To the door going in to dorm 9?

   22     Q.     Yes.

   23     A.     God, it wasn't much.       It was maybe six feet.

   24     Q.     Now, what -- what type of mechanism -- well,

   25     strike that.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 51 of 96 PageID #:
                                    3457                                   51

     1             The door to the control room, is that the only

     2    door into and out of the control room on the fifth

     3    floor?

     4    A.       There are two other doors in the control room,

     5    but I never saw them opened, so I don't know if they

     6    opened or not, but that door is the only one that we

     7    used.

     8    Q.       All right.   So really at that point in time you

     9    only used one door.

   10     A.       Yes.

   11     Q.       And was that door controlled with the control

   12     being opened or closed, either electronically or with

   13     a key, or both?

   14     A.       You could -- you can use both.        You could use a

   15     key or electronic, but if I remember correctly, the

   16     control room officer was the one who unlocked that

   17     door.

   18     Q.       And is it normal for that door to be locked?

   19     A.       Yes.

   20     Q.       So as a matter of policy, protocol, standard

   21     operating procedures, the control room doors on,

   22     let's just say, floors 5 and 6, which are designed

   23     similarly?      Did you ever work up on 6?

   24     A.       I worked up there, but like I say, I can't

   25     remember exactly how 6, I didn't work up there very



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 52 of 96 PageID #:
                                    3458                                   52

     1    often.

     2    Q.       Well, let me rephrase that question.         The

     3    normal standard operating procedure when you worked

     4    there on the fifth floor of the Hall of Justice, is

     5    that the one control room door that you-all used,

     6    that the corrections officers used for entering and

     7    existing the control room, was a secure door, it was

     8    locked?

     9    A.       Yes, yeah, it was to be locked by policy, yes.

   10     Q.       Now, across the hall is a door that's

   11     indicated, that you indicated to dorm 9?

   12     A.       Yes.

   13     Q.       Okay.   What kind of door would that be?

   14     A.       A big metal one?     Like is -- is that what

   15     you're looking for, what it's made of?

   16     Q.       Yeah, describe the type of door.

   17     A.       Yeah, it was just a metal door.        You could open

   18     it with a key.        Control room officer could open that

   19     door.

   20     Q.       All right.     So it could be opened with a key or

   21     electronically?

   22     A.       Yes.

   23     Q.       Did it have a window in it?

   24     A.       I believe it could be opened electronically.

   25     It had -- every cell had windows in it, yeah.               I



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 53 of 96 PageID #:
                                    3459                                   53

     1    think the shower might have too.

     2    Q.     So the door to the dorm --

     3    A.     Actually, I take that back.

     4    Q.     Go ahead.

     5    A.     So 5 did not have one.        It was on the inside.

     6    Q.     All right.     And would that line up with cell 5

     7    on Officer Miller's drawing?

     8    A.     Yes, sir.

     9    Q.     And I take it the closet wasn't used for

   10     housing anyone?

   11     A.     No.

   12     Q.     Do you remember what was in there?

   13     A.     If I remember correctly, cleaning supplies,

   14     garbage bags, things like that, we kept them locked

   15     back there.

   16     Q.     Now, there's a window, you said, with the

   17     exception of cell 5 in dorm 9, there's a window on

   18     the door, I take it the metal door to each of those

   19     single cells?

   20     A.     Yes, to each of the -- each of the cells there

   21     was a separate door.

   22     Q.     And how big would the window be to those single

   23     celled -- single cells?

   24     A.     I honestly -- I don't remember, to be honest.

   25     Q.     Do you remember whether -- would they be --



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 54 of 96 PageID #:
                                    3460                                   54

     1    would you be able to look through them and see inside

     2    the cell?

     3    A.      Are you talking about the window on the door?

     4    Q.      Yeah, on the door to each cell.

     5    A.      I thought you were talking about the window to

     6    the outside.

     7    Q.      No, no, no, the window to the cell.

     8    A.      The window to the door would probably be about

     9    maybe, I guess, like a foot and a half, two foot tall

   10     by about six inches wide maybe, if that.            I don't

   11     really know, but --

   12     Q.      Otherwise there was a solid metal door.

   13     A.      Yeah.

   14     Q.      Now, you did mention the windows to the outside

   15     of the cells.       Where were they located in each of

   16     those single cells that ran up against the wall, the

   17     outside wall of the Hall of Justice?

   18     A.      They would have been on the outside wall.

   19     Q.      All right.     Where on the outside wall?

   20     A.      Like I say, I can't remember exactly where

   21     those were.     I don't --

   22     Q.      Do you remember bars being on these single

   23     cells or bars being in these single cells as part of

   24     that?

   25     A.      Yes, sir.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 55 of 96 PageID #:
                                    3461                                   55

     1    Q.     Where would the bars be?

     2    A.     Over the windows.

     3    Q.     All right.     And how long --

     4    A.     In all of them but 5.        Cell 5 I don't think had

     5    any, but I can't remember, so not a hundred percent.

     6    Q.     But as far as you know, the cells that are

     7    numbered 1, 2, 3, 4, had bars.

     8    A.     Uh-huh.

     9    Q.     Near the windows?

   10     A.     Yes.

   11     Q.     And the windows, would they be on the floor, or

   12     would they be above the floor?

   13     A.     No, they were -- they were high on the wall.

   14     Q.     All right.     Can you estimate how high they were

   15     on the wall?

   16     A.     I really -- I wouldn't be able to -- I can't

   17     remember how they would have been.

   18     Q.     What other items would have been in these

   19     single cells, items being for the inmates?

   20     A.     There would have been their personal

   21     belongings, there was -- there was a bed, the frame.

   22     There would have been a mattress on that.            There was

   23     a desk like built into a wall, I believe.            Stool

   24     that, if I remember correctly, was made out of

   25     concrete.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 56 of 96 PageID #:
                                    3462                                   56

     1            There were toilet and like a sink, like a

     2    little metal toilet and sink.         I really can't

     3    remember.    There was a light in there, I believe, but

     4    other than that I can't remember anything.

     5    Q.      When -- when an inmate would be assigned to

     6    your -- to a dorm that you were responsible for.

     7    A.      Uh-huh.

     8    Q.      And that inmate would appear on the floor --

     9    A.      Uh-huh.

   10     Q.      -- for a cell assignment in one of the dorms

   11     that you're responsible for.

   12     A.      Uh-huh.

   13     Q.      What was the procedure that you-all went

   14     through to have that inmate put in that cell?

   15     A.      He would be put on a move list from -- I assume

   16     classification did that, and he was put on that move

   17     list.    Whatever floor that that inmate was coming

   18     from, they would see that, have him collect his stuff

   19     and bring him to the floor that I'm on.            I see -- I

   20     look at the move sheet, see what cell he's going

   21     into, and put him in that cell.

   22     Q.      When you say he comes with his stuff, what are

   23     you talking about?

   24     A.      Their personal property.       They have property

   25     that they bring with them when they come.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 57 of 96 PageID #:
                                    3463                                   57

     1    Q.     Now, the bed that's located in these single

     2    cells, is there a mattress that remains in there, or

     3    do they pick one up at another location, or what?

     4    A.     It's not always necessarily the same, but

     5    what's supposed to happen, they'll leave their

     6    mattress at the floor that they leave, and they'll

     7    get a new mattress when they come up.           Did that

     8    always happen?     Not necessarily.       Sometimes they

     9    would bring it from there, or you'd have to go

   10     somewhere to find a mattress if you didn't have any

   11     that were available to you.

   12     Q.     Now, you said that an individual inmate come up

   13     off the move list and be -- and you would be told or

   14     informed by classification that that person was on

   15     their way?

   16     A.     They would -- there would be a common move list

   17     that you could look at for the floor.           So they

   18     wouldn't physically call me.         They would put it in a

   19     sheet, and that sheet would be what you would look at

   20     to see where that inmate went on your floor.

   21     Q.     Okay.

   22            (Plaintiff's Exhibit 8 was marked for

   23     identification and is filed with this transcript.)

   24     Q.     I'm going to show you what I've marked as

   25     Plaintiff's Exhibit 8 and ask you if you recognize



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 58 of 96 PageID #:
                                    3464                                   58

     1    this document.

     2    A.       I don't think I've ever seen this.

     3    Q.       All right.   Do you know what it is?

     4    A.       No.

     5    Q.       The document has a name of Charles Troutman and

     6    his inmate number and other personal information, and

     7    then for Note Entry it says, "Inmate Note Type,

     8    Inmate Movement."      All right?

     9             And do you know whether or not the information

   10     that would be on this form would be similar to the

   11     information that you would receive when you were

   12     working on the floor and an inmate was moved to a

   13     dorm on your floor?

   14     A.       Like I say, I've never seen this, couldn't tell

   15     you what it is.

   16     Q.       All right.   So let's go back, and maybe

   17     referring to your previous answer.          You said you

   18     would get some kind of document telling you that an

   19     inmate was coming up and was being moved onto your

   20     floor?

   21     A.       Yes.

   22     Q.       Okay.   And that document was -- would come from

   23     where?

   24     A.       It's a -- like I believe it's XJail that it was

   25     in, but I can't remember their systems, but you would



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 59 of 96 PageID #:
                                    3465                                   59

     1    go in, and you would put in the move list for your

     2    floor, and it would be right there, so they could put

     3    in information and you could see it, but the

     4    information they put in, as far as I can remember,

     5    only pertained to where they were at and where they

     6    were going, so --

     7    Q.       All right.    So when you say XJail, what is

     8    XJail?

     9    A.       It's a computer system that they used.

   10     Q.       When you were working at Corrections?

   11     A.       Yes.

   12     Q.       And as a corrections officer did you have

   13     access to it?

   14     A.       Yes.

   15     Q.       All right.    And where would you access XJail?

   16     A.       From any computer.

   17     Q.       Like in the control room?

   18     A.       You could do it in the control room, yeah.

   19     Q.       Okay.    Were there any other computers on the

   20     fifth floor besides the ones in the control room?

   21     A.       There were two.

   22     Q.       Where were they?

   23     A.       There was one just outside of dorm 8.          You want

   24     me to show you where it's at?

   25     Q.       Yes.    Thanks.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 60 of 96 PageID #:
                                    3466                                   60

     1    A.     That's not the right one.         So it would have

     2    been right here.

     3    Q.     All right.       Let's make a note of that.       Do you

     4    still have that pen?

     5    A.     The red one I gave back to you.          Right there.

     6    Q.     All right.       We'll use the red pen.

     7    A.     I have a pen if you'd rather --

     8    Q.     No, let's use this big bad red pen.

     9    A.     I think I do have your pen.         There we go.

   10     Q.     That's okay.       You want to write "Computer"?

   11     A.     (Witness complied).

   12     Q.     Okay.    And that's outside dorm --

   13     A.     8.

   14     Q.     -- 8?    Okay.     Would it be like a little stand

   15     there that you could access it, or what?

   16     A.     If I remember correctly, it was a desk.            Then

   17     there was one more computer on the floor, and it was

   18     on the east side for the east side officers.

   19     Q.     All right.       And if you go to the east side,

   20     that would be Exhibit 5, can you show us where the

   21     computer would be there?

   22     A.     Computer would have been here (indicating).

   23     Q.     All right.       So those written orders you could

   24     see by logging onto XJail at any of the three

   25     computers that were available to you on the floor.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 61 of 96 PageID #:
                                    3467                                   61

     1    A.     Yeah, I believe so.       If XJail is the system I'm

     2    thinking of.

     3    Q.     And as a corrections officer on that floor, I

     4    mean, how would you know that an inmate was coming

     5    up?   I understand what you're saying, you could look

     6    on XJail and see if somebody was coming.            Okay.    How

     7    were you alerted that an inmate was being moved onto

     8    your floor?

     9    A.     What we would normally do is we would show up,

   10     print out the move list.        That's what they called it,

   11     was move list.     We'd have that in front of us so when

   12     people would bring people up we would like keep it

   13     wherever, in our pocket or wherever, and look at it

   14     and see where they went whenever they come up.

   15     Q.     So it may have been a list that was printed out

   16     for the officers that were on duty that day?

   17     A.     We would print it out when we got there.

   18     Nobody printed it out for us.         It was just in the

   19     computer.     We would go in and look it up, print it

   20     out, and then we would have it.

   21     Q.     So would that be something that you would

   22     normally do at the beginning of a shift?

   23     A.     I don't remember when we did it, but it would

   24     be toward the beginning.        That way you could get the

   25     people who are leaving your floor together.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 62 of 96 PageID #:
                                    3468                                   62

     1    Q.     Let me ask you a more general question.            Back

     2    during that period of time when you were working that

     3    floor, you come on duty, and at that time you were

     4    second shift, right?

     5    A.     Uh-huh.

     6    Q.     You'd come on duty.       Would you get a briefing

     7    from the officers that were on duty on the first

     8    shift before you come on, a briefing about what had

     9    been going on on that floor that day?

   10     A.     Sometimes they would, sometimes they wouldn't.

   11     At that particular day I can't remember if they did

   12     or didn't.      Can't remember any particular day.

   13     Q.     So would it depend on what staff you happened

   14     to be working with?

   15     A.     Usually it would depend on that.          It would

   16     depend on, you know, if something in particular

   17     happened that day that they thought that we needed to

   18     be made aware of, so, you know, anything that they

   19     thought would benefit us for that shift.

   20     Q.     When an inmate would come up to the fifth floor

   21     and be assigned to a single cell, would there be a

   22     particular reason for that to happen?

   23     A.     For them to be put in a single cell?

   24     Q.     Right.

   25     A.     There are a few different reasons that they



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 63 of 96 PageID #:
                                    3469                                   63

     1    could be put in a single cell.

     2    Q.     What reasons would there be?

     3    A.     There's disciplinary, and I can't remember if

     4    on the fifth floor we had -- yeah, we had people who

     5    were disciplinary and who were pending disciplinary.

     6           It could be someone who had a medical condition

     7    who needed to have medical sheets on them, but I

     8    think those were all in the east, if I remember

     9    correctly.     Those are the main two that I can

   10     remember.

   11     Q.     Inmates that were for administrative

   12     segregation, what's -- what's the definition of that?

   13     How would somebody qualify for administrative

   14     segregation?     If you know.

   15     A.     It's been a minute.       It's been a while.

   16     Q.     Take your time.

   17     A.     I can't -- I think they were like certain

   18     things would -- like if they had an issue with like

   19     somebody else, or if they were -- like if they felt

   20     like -- I think like if they felt like their life was

   21     in danger, like somebody threatening them or

   22     something, I believe is what that was for.

   23     Q.     Did you have any memory of any inmate in that

   24     category being on the fifth floor of the Hall of

   25     Justice while you were there?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 64 of 96 PageID #:
                                    3470                                   64

     1    A.     I don't have any particular memory of any

     2    particular person.      I'm sure there was someone there

     3    who was on admin seg.

     4    Q.     You testified just a little bit ago, if I got

     5    it right, that you could have an inmate that was

     6    placed in a single cell on the move list who was

     7    either disciplinary or pending disciplinary.             Did I

     8    hear that right?

     9    A.     I believe so, yes.

   10     Q.     Okay.     What's the difference between inmate

   11     moved for disciplinary reasons or an inmate moved for

   12     pending disciplinary reasons?

   13     A.     Like I say, it's been a while, so I believe

   14     disciplinary, they couldn't have certain things in

   15     their cells because they were on disciplinary.

   16            Pending disciplinary, let's say an inmate did

   17     something, like maybe they got into a fight with

   18     somebody.      They couldn't be left in that dorm

   19     obviously.      They had to be removed until disciplinary

   20     officer could see them.        Those people, if they hadn't

   21     been given disciplinary yet, so I think they could

   22     still have all -- most of their belongings.

   23     Q.     So if somebody is pending disciplinary, what --

   24     what do you anticipate would happen as it pertained

   25     to the disciplinary investigation, what would



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 65 of 96 PageID #:
                                    3471                                   65

     1    normally happen?

     2    A.      I don't know.     I wasn't involved in

     3    disciplinary investigation part.

     4    Q.      Well, would they be interviewed by anybody,

     5    would they get a hearing from anybody, or do you

     6    know?

     7    A.      Like I say, I'm pretty sure a disciplinary

     8    officer would come around and talk to them, but I

     9    wasn't involved in that, so I don't know for sure.

   10     Q.      Now, let me ask you in this time period in

   11     November of 2015, were you aware of Corrections

   12     policy that an inmate being investigated for fighting

   13     with others, and being in the category of pending

   14     disciplinary, could be placed in a single cell barred

   15     cell temporarily before the disciplinary officer

   16     interviewed them?

   17     A.      Can you repeat that?

   18     Q.      Yes.

   19             MR. SIMON:    Well, let me ask the court reporter

   20     to repeat that.

   21             (The Reporter read the requested material.)

   22     A.      I'm not sure about the specific policy.           There

   23     could have been one, yes.

   24     Q.      Was that something that you were aware of

   25     happening during that period of time?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 66 of 96 PageID #:
                                    3472                                   66

     1    A.       Yeah, that's -- yeah, that's what I just was

     2    saying, that they would put them in there pending

     3    disciplinary, but I'm not aware of the policy.              I

     4    couldn't tell you anything about the policy.

     5    Q.       And were inmates in that category that were

     6    pending disciplinary, were they housed in that

     7    particular dorm, dorm 9?

     8    A.       I believe they were.        I'm not a hundred percent

     9    sure.     It's been a long time.

   10     Q.       You've had a chance to review during your

   11     deposition your extraordinary incident report and

   12     your statement that you made to PSU?

   13     A.       Yes.

   14     Q.       All right.     Tell us, if you would, in your own

   15     words, what do you remember happening the day that

   16     you had to go into Mr. Troutman's cell when he was in

   17     the situation he was in on November 24, 2015.

   18     A.       I was in the control room.        It was the end of

   19     shift.     We had to collect papers for our sergeant to

   20     turn in.        So I was working on some of that.       Then I

   21     was getting papers ready for the next shift.              DC went

   22     into dorm 9 while I was doing that, come back out.

   23     Q.       All right.     Who is DC?

   24     A.       I'm sorry, Officer Miller.        I apologize.

   25     Q.       That's okay.     Did you call him DC?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 67 of 96 PageID #:
                                    3473                                   67

     1    A.     I did call him DC.       I'm sorry.

     2    Q.     That's okay.     Just needed to know who it was.

     3    A.     Yeah.    He went into dorm 9.       He ran out, opened

     4    the control room door, said that we had an inmate

     5    that was hanging himself.        I grabbed the knife for

     6    life from the control room, and I told control room

     7    officer to call -- to call for backup.

     8           I went out the door behind Miller.           He was --

     9    he was actually in the room before I was.            He was

   10     holding him up.      I was trying to cut the ligature.

   11     The knife wouldn't work.

   12            It got to a certain point where I felt like it

   13     would be less time consuming to just untie the rope,

   14     or the -- not the rope, the sheet from the bar.               So I

   15     untied the sheet.

   16            We laid him on the ground.         I began chest

   17     compressions.     While I was doing chest compressions,

   18     I don't know who the other officer was, but there was

   19     another officer that removed the sheet from around

   20     his neck while I was doing the chest compressions.

   21            At that time I believe officer -- another

   22     officer had shown up and had taken his mask out and

   23     started rescue breaths, so we were doing team CPR,

   24     two-person CPR.

   25            I can't remember -- I can't remember who that



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 68 of 96 PageID #:
                                    3474                                   68

     1    is right now, though, but anyway, we were doing CPR

     2    on him.     We did -- you know, I don't know the amount

     3    of time that we took to do CPR.          We had someone get

     4    the -- or someone got the AED, brought it to the

     5    room.

     6    Q.      What's the AED?

     7    A.      I'm sorry, automated -- or automatic

     8    defibrillator.     I can't remember the exact term for

     9    it.

   10             So they came back.      Someone ended up cutting

   11     his shirt to put the AED pads on him.           I don't

   12     remember who that was either.         They placed the AED

   13     pads on.     At that point I quit doing compressions so

   14     that it could analyze.

   15             When it was done and compressions started back

   16     it was another officer that started compressions, so

   17     that officer was doing compressions, and after that I

   18     didn't have any more contact with Mr. Troutman as far

   19     as like physical, like trying life saving means for

   20     him.

   21     Q.      Okay.   Because other, what, medical people came

   22     up eventually?

   23     A.      There -- we continued until fire and EMS

   24     arrived.     I don't remember exactly who all was in the

   25     room.     There were -- there were a few people by the



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 69 of 96 PageID #:
                                    3475                                   69

     1    time it was over with, but fire and EMS came up, and

     2    they ended up they were the ones that took over.

     3    Q.       Now, was that your first contact with

     4    Mr. Troutman, to your knowledge, in the jail?

     5    A.       That -- that day, I believe, was.         Now, I had

     6    contact with him obviously after he came up, but me

     7    actually, like after he had hung himself and we

     8    started working on him, that wasn't the first time

     9    that day.

   10     Q.       Okay.     Well, maybe let me rephrase the

   11     question.        That -- that occurred later on in your

   12     shift.     That was approximately 22:47 hours?

   13     A.       Yeah.

   14     Q.       There's documents that say that's when he was

   15     found by Officer Miller, and that's when you came in

   16     and assisted him.

   17     A.       Uh-huh.

   18     Q.       Do you remember Mr. Troutman coming up maybe an

   19     hour, hour and a few minutes earlier?           I should take

   20     that back.        Coming up about two hours earlier?

   21     A.       I remember him coming up.       I don't remember

   22     exactly when it was.

   23     Q.       Do you remember being the officer that placed

   24     him in the cell?

   25     A.       I believe I was, yeah.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 70 of 96 PageID #:
                                    3476                                   70

     1    Q.     And any -- anything that you remember

     2    specifically about him at that time, the way he was

     3    acting, anything that he said to you?

     4    A.     No, nothing stood out.

     5    Q.     When Mr. Troutman came up off the move list,

     6    did you receive -- do you remember receiving any

     7    special instructions or any type of alerts that

     8    accompanied that particular inmate?

     9    A.     I do not.

   10            (Plaintiff's Exhibit 9 was marked for

   11     identification and is filed with this transcript.)

   12     Q.     I'm going to show you -- we're up to 9.            I'm

   13     going to show you Plaintiff's Exhibit Number 9, and

   14     this had been another previous exhibit, so I put the

   15     sticker on top of my writing at the lower right-hand

   16     corner.

   17            I'm just going to ask you to read that,

   18     Officer, and when you're ready after you've read it,

   19     let us know.

   20     A.     Okay.

   21     Q.     Tell us, do you recognize what this document

   22     is?

   23     A.     It looks like the narrative of an incident

   24     report from an incident that I was not involved in.

   25     Q.     Okay.    And this is an incident report that



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 71 of 96 PageID #:
                                    3477                                   71

     1    involved that particular inmate, Charles Troutman?

     2    A.     It appears to be, yes.

     3    Q.     And it's dated November 13, 2015?

     4    A.     Yes, sir.

     5    Q.     All right.     When you were at -- working your

     6    shift on the fifth floor of the Hall of Justice, did

     7    you have access to this information?

     8    A.     Are you asking did someone hand it to me?              No.

     9    Q.     And would you -- well, strike that.

   10            Would this be information that you would be

   11     able to access as a corrections officer back in

   12     that -- back at that time period?

   13     A.     I don't remember if we could see incident

   14     reports that were -- I really can't recall.             I'm

   15     sorry for that.      I --

   16     Q.     That's okay if you can't remember.

   17     A.     Don't remember.

   18     Q.     But the manner in which you would access it, if

   19     you think you had access to it, how would you access

   20     it?

   21     A.     I would assume it would have been somewhere on

   22     XJail, I believe is what it is, but I'm not sure.

   23     Q.     Now, on the date that you had contact with

   24     Mr. Troutman, on November 24th of that year, would

   25     having this information, would that have been helpful



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 72 of 96 PageID #:
                                    3478                                   72

     1    to you in evaluating that particular inmate?

     2           MR. OGBURN:     Objection to form.       There's not a

     3    foundation, there's no basis that he even saw this

     4    information prior to the incident on the 24th.

     5    Q.     You can go ahead and answer.

     6    A.     What was the question again?

     7           MR. SIMON:     Ms. Court Reporter, do you mind

     8    reading that back for the deponent?

     9           (The Reporter read the requested material.)

   10            MR. OGBURN:     Objection.     Calls for speculation

   11     as well.

   12     Q.     You can go ahead and answer.

   13     A.     Am I still answering it?

   14     Q.     Sure.

   15     A.     All right.     We didn't do any formal evaluations

   16     on him.    We wouldn't have evaluated him one way or

   17     the other.     Knowing what I have here, might I have

   18     done something different?        I don't know.      I just

   19     don't know, I didn't have the information.

   20     Q.     Well, would you say that it's part of your duty

   21     when you worked at Corrections as a corrections

   22     officer, to constantly evaluate an inmate's state of

   23     mind for the purpose of evaluating the safety of the

   24     inmate?

   25     A.     Informally, yes, and I would have done that



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 73 of 96 PageID #:
                                    3479                                   73

     1    with him as well when he came up, just talking to

     2    him.   It wouldn't have been a formal evaluation.

     3    Q.     That's understood.       My question is whether or

     4    not if that was part of your duty as a corrections

     5    officer, for the purpose of protecting the inmate,

     6    the type of information that was contained in this

     7    daily incident report, would that have been an

     8    important piece of information for you as a

     9    corrections officer to know about before that

   10     individual came on your floor?

   11            MR. OGBURN:     Objection to form.

   12     Q.     You can go ahead and answer.

   13     A.     I mean, it would have been an important piece

   14     of information, yes, but as far as an evaluation what

   15     I would have done, I couldn't tell you because I

   16     didn't have the opportunity to do it because I didn't

   17     have the information.

   18     Q.     Why would that be -- why would the information

   19     contained in this report be an important piece of

   20     information?

   21     A.     Because of him having a history of -- having a

   22     history of trying to kill himself.

   23     Q.     Would that be a risk factor that you recognize

   24     as contributing to the indicia of an inmate

   25     contemplating suicide?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 74 of 96 PageID #:
                                    3480                                   74

     1           MR. OGBURN:     Objection to form.

     2    A.     Do I still answer?

     3    Q.     Go ahead and answer.

     4    A.     Would it be -- I'm sorry, can you --

     5    Q.     Let me restate it.

     6    A.     Yeah.

     7    Q.     Let me restate it.       Would that type of

     8    information be important to you as a corrections

     9    officer in protecting the inmate?

   10     A.     Let me -- it would be important as to maybe

   11     paying a little bit more attention to him, but we

   12     didn't do evaluations.       We didn't do evaluations like

   13     we were -- we weren't medical staff, so we would

   14     not -- we would not go in and do a medical evaluation

   15     on him unless something seemed like it was not how it

   16     was supposed to be.

   17     Q.     Would you agree that a previous suicide attempt

   18     by an inmate within a two-week period would be a red

   19     flag, would be something that you would pay

   20     particular attention to?

   21            MR. OGBURN:     Objection to form.

   22            MS. O'REILLY:      Objection to form and

   23     foundation.

   24     Q.     Go ahead and answer.

   25     A.     Possibly, yes.      Possibly would have been a red



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 75 of 96 PageID #:
                                    3481                                   75

     1    flag.

     2    Q.       Let's see.   Officer Ramey, were you -- do you

     3    have a memory of an inmate who was lodged in the same

     4    dorm with Mr. Troutman that day named Mitchem?

     5    A.       I don't.

     6    Q.       Okay.   Well, I'm going to show you some

     7    documents and see if they help refresh your

     8    recollection, and we're going to be up to 10, I

     9    think.

   10              (Plaintiff's Exhibit 10 was marked for

   11     identification and is filed with this transcript.)

   12     Q.       All right.   Officer Ramey, I'm going to -- have

   13     you had enough time to look at that document?

   14     A.       Yes.

   15     Q.       Okay.   Do you know what it is?

   16     A.       Looks like a pod roster.

   17     Q.       What's a pod roster?

   18     A.       It's just a list of inmates that are in the --

   19     in the dorm and what cell they're in.

   20     Q.       All right.   And so the inmates listed for

   21     November 25th of 2015, it doesn't have a time, or it

   22     has 00:00 hours, but it includes Mr. Troutman and

   23     three other inmates of taking up, what, four of the

   24     cells that were in dorm 9?

   25     A.       Yes.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 76 of 96 PageID #:
                                    3482                                   76

     1    Q.     And the fact that there were four inmates,

     2    including Mr. Troutman, in that dorm on the day that

     3    we had this emergency with Mr. Troutman, is that

     4    consistent with your memory?

     5    A.     I don't remember at all, so I believe you.

     6    Q.     Okay.    And then were you acquainted with any

     7    statement made to any investigating agency by

     8    Mr. Mitchem?

     9    A.     No.

   10     Q.     Okay.

   11            (Plaintiff's Exhibit 11 was marked for

   12     identification and is filed with this transcript.)

   13     Q.     I'm going so show you what I'm going to mark

   14     Plaintiff's Exhibit 11.        This is a three-page

   15     exhibit.

   16            I'm going to ask you, because it's all part of

   17     one report, but I'm going to ask you to look at the

   18     information pertaining to Inmate Mitchem on the

   19     second page.     But for the purpose of showing you,

   20     yeah, I'm showing you those other pages so you know

   21     where the report came from.

   22     A.     Okay.    Okay.   You just wanted me to look at --

   23     Q.     Yeah, I just asked you to look at Mitchell --

   24     Mitchem, rather, his portion of this report.

   25     A.     Okay.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 77 of 96 PageID #:
                                    3483                                   77

     1    Q.       Do you have any memory of Mr. Mitchem from that

     2    day?

     3    A.       I don't.

     4    Q.       Okay.     Or at all?

     5    A.       I don't, yeah, I was going to say, we saw so

     6    many people.

     7    Q.       Sure.     And Mr. Mitchem provided a statement

     8    shortly after this event to the PSU officers that

     9    were investigating the case.

   10     A.       Uh-huh.

   11     Q.       Does -- does the information that Mr. Mitchem

   12     talked about, is any of that familiar to you?             Is

   13     that consistent with your memory, or do you have a

   14     memory of that?

   15     A.       I remember him asking me about his bond.

   16     Q.       That's Mr. Troutman.

   17     A.       Yeah, Mr. Troutman, yeah, I remember him asking

   18     me about the bond.        I don't even remember what the

   19     bond was or what I told him.         As far as the rest of

   20     the kicking and punching doors, I don't remember that

   21     at all.     I don't -- he didn't do that while I was in

   22     there.

   23     Q.       Very good.     Let me ask, the best you can

   24     remember, at some point in time Troutman gets moved

   25     on your floor, he's moved into that cell.            He asks



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 78 of 96 PageID #:
                                    3484                                   78

     1    you about his bond being posted.

     2    A.     Yes.

     3    Q.     Okay.     What can you do --

     4    A.     I don't know if it was about it being posted.

     5    I can't remember exactly what it was.           I just

     6    remember he asked something about his bond.

     7    Q.     Something about his bond.         I'm sorry to

     8    interrupt.     Something about his bond.

     9    A.     Uh-huh.

   10     Q.     All right.     So what can you do -- what can you

   11     do as a corrections officer on the fifth floor to get

   12     him an answer about his bond?

   13     A.     It's been so long ago I don't remember how we

   14     did it.    I think we -- I really don't remember.            If

   15     I'm not mistaken, we had to make a phone call, but I

   16     can't be sure of that.       Or maybe it was just in notes

   17     or something, but I don't remember a hundred percent.

   18     Q.     All right.     But are you telling us that yes, if

   19     you make the effort as a corrections officer you

   20     could probably find out and get an answer to the

   21     inmate?    Would you have the ability to communicate

   22     with somebody in records to find that out?

   23     A.     Not always, but most of the time, yeah.

   24     Q.     Okay.

   25     A.     Like I would -- because it seems to me -- well,



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 79 of 96 PageID #:
                                    3485                                   79

     1    I say not always, but it seems to me like -- it seems

     2    to me like it was a situation where you had to call.

     3    I can't remember a hundred percent, but I think like

     4    sometimes -- I know anytime you had to call somebody

     5    it wasn't a hundred percent that they would answer.

     6    Q.      Call, when you say "call," to records?

     7    A.      I don't remember.

     8    Q.      Or whoever you would call?

     9    A.      Yeah, I'm sorry, I can't remember.

   10     Q.      All right.    So when Mr. Mitchem says in this

   11     statement that he gave that Mr. Troutman was asking

   12     you to check on his bond, and you came back and

   13     returned and said, you know, it's still the same, or

   14     you're basically not going to be released, do you

   15     have any memory that contradicts that?

   16     A.      I don't remember what it was that was said, so

   17     I couldn't tell you if it contradicted it or not.

   18     Q.      Very good.

   19     A.      I just remember him asking something about his

   20     bond.

   21     Q.      Now, Mr. Mitchem attributes some yelling to

   22     Mr. Troutman after that point?

   23     A.      Yeah, looks like he yelled.

   24     Q.      And you're saying, to the best of your memory,

   25     you don't remember hearing Mr. Troutman say any of



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 80 of 96 PageID #:
                                    3486                                   80

     1    that stuff?

     2    A.     Absolutely not.

     3    Q.     Okay.     And you don't have any memory of

     4    Mr. Troutman kicking the door?

     5    A.     Absolutely not.

     6    Q.     All right.     Let me ask you, after you make the

     7    rounds of that particular door -- dorm, and you're

     8    back in the control room?

     9    A.     Uh-huh.

   10     Q.     Okay.     When it comes to an inmate -- well,

   11     strike that.

   12            You go back into the control room before --

   13     when you leave the dorm you're going to close the

   14     door to each individual cell.

   15     A.     Yes.

   16     Q.     And you're going to close the door to the dorm.

   17     A.     Yes.

   18     Q.     All right.     And those are doors that are locked

   19     or unlocked either electronically or with a key?

   20     A.     The doors -- I don't know about the doors to

   21     the cell.      The doors to the cell, I believe, were

   22     just keys.      The doors to the dorm 9 was electric, and

   23     then the control room was electric.           Or either or.

   24     Q.     And then if you're inside the control room, the

   25     question is if you have an inmate that's kicking on



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 81 of 96 PageID #:
                                    3487                                   81

     1    one of these cell doors inside the closed door of a

     2    dorm like dorm 9 with single cells, can you hear that

     3    in the control room?

     4    A.     I mean, I guess it depends on how hard he's

     5    doing it.      I couldn't -- couldn't say.

     6    Q.     Do you have any memory of another inmate or

     7    another instance where a person in that dorm or in

     8    another single cell dorm with all the doors closed,

     9    whether you have a memory of hearing an inmate, you

   10     know, carrying on like that?

   11     A.     A specific memory?

   12     Q.     Yeah.

   13     A.     No, not a specific one.        I mean, that's not to

   14     say you couldn't hear him.        I just don't remember

   15     specifically.

   16     Q.     Let me ask you this:       If you were outside of

   17     the control room and like walking down the hall and,

   18     you know, on the other side of the locked door to

   19     dorm 9, do you think you would have been able to hear

   20     it?   It's one less door basically.

   21     A.     Yeah.     You'd be more likely to hear it, yes.

   22     Q.     All right.     Could you say whether or not you'd

   23     be sure to hear it, or you don't know?

   24     A.     No.     I mean, I can't say for sure.        I mean --

   25     Q.     And is it a fair statement to say, I'm going by



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 82 of 96 PageID #:
                                    3488                                   82

     1    your drawing, okay, on Exhibit 4, is it your

     2    testimony, based upon your memory of what the fifth

     3    floor looked like, that dorm 9 was actually closer to

     4    the control room than these other dorms?

     5    A.     Yes.

     6    Q.     Do you know if -- well, strike that.

     7           While you were at Corrections, before you left

     8    in 2016?

     9    A.     Yeah.

   10     Q.     Do you remember hearing or -- hearing about or

   11     being involved in any other inmates' suicide or

   12     suicide attempt?

   13     A.     I was involved in one that occurred before

   14     Mr. Troutman.

   15     Q.     Okay.     Which one was that?

   16     A.     I don't remember his name.

   17     Q.     Okay.     There was a man named Hindi who hung

   18     himself.      He was in administrative segregation on the

   19     fifth floor in October, it was October 19th of 2013.

   20     A.     It was not Hindi.

   21     Q.     Okay.     And one of the -- but it was not Hindi,

   22     as far as you --

   23     A.     No, it definitely was not Hindi.

   24     Q.     Okay.     Let me go chronologically since while

   25     you were there and see if any of these other --



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 83 of 96 PageID #:
                                    3489                                   83

     1    A.      This may help you.      It wasn't very long before,

     2    so it was probably like -- it might have been like --

     3    it could have been the month before.

     4    Q.      Okay.   Well, let me ask it this way.         Have you

     5    heard anything about any of the following suicides at

     6    LMDC?     On Mr. Hindi's case, do you remember hearing

     7    about that?

     8    A.      I -- just hearing that he did it.

     9    Q.      Okay.   Do you know any details about that?

   10     A.      Absolutely not.

   11     Q.      Next there was a man named Laron Moore on

   12     January 3rd of 2014.       He hung himself.      He was on the

   13     fifth floor in dorm 4.

   14     A.      No, I don't.

   15     Q.      Do you know whether dorm 4 on the fifth floor

   16     was a single cell barred door, or barred cell,

   17     rather?

   18     A.      Yes, it is.

   19     Q.      Next was a Jonathan Wright October 27, 2014.

   20     He hung -- he hanged himself.         He was on the fifth

   21     floor of the Hall of Justice, and I believe it's

   22     south 1.

   23     A.      Yeah, I don't know anything about that one

   24     either.

   25     Q.      Is that a single cell with bars?



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 84 of 96 PageID #:
                                    3490                                   84

     1    A.     It's a single cell.       I don't remember, I'm

     2    pretty sure there are bars there, but I don't

     3    remember real well.

     4    Q.     Now, on the list that I have there's a Franklin

     5    Bolton who committed suicide in the jail on

     6    February 16 of 2015 by hanging.          That was on the

     7    fifth floor of the Hall of Justice, looks like the

     8    same cell, S1.      "Same" being as Mr. Wright.

     9    A.     Yeah, I don't know nothing about that one.

   10     Q.     Then there was a James Ashby who hanged himself

   11     on October 4th of 2015, so that would have been close

   12     in time.

   13     A.     I think Ashby sounds right.

   14     Q.     Okay.    He was on the -- that was on the sixth

   15     floor on west 9.

   16     A.     Yes.

   17     Q.     All right.     And is that -- is that a single

   18     cell with bars, consistent with your memory, or do

   19     you know?

   20     A.     I don't know if it had bars or not.           I didn't

   21     work on the sixth floor very often, but it was a

   22     single cell.

   23     Q.     And did you have any kind of personal

   24     involvement with Mr. Ashby's suicide?

   25     A.     I did.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 85 of 96 PageID #:
                                    3491                                   85

     1    Q.       You did?

     2    A.       I did.

     3    Q.       Okay.     Tell us about it.

     4    A.       It came out as a backup call, so I believe I

     5    was on H5, but I can't remember.          We went upstairs to

     6    H6.   I don't remember, I don't even remember what the

     7    dorm is called that he was in, but when we went in --

     8    when I went in they were already doing CPR on him.

     9    So I got the AED.        And I worked the AED machine.

   10     Q.       And was that the extent of your involvement?

   11     A.       Yeah, yeah, that was the extent of my

   12     involvement at that.

   13     Q.       Officer Ramey, during the time that you worked

   14     in Corrections, do you remember any people coming in

   15     to sit with any particular inmate, they might have

   16     been designated holiday watchers, they would come in

   17     at certain times of the year?

   18     A.       Yes.     We would have to bring in people to

   19     watch.

   20     Q.       Okay.     And why -- why did you have that program

   21     at that time?

   22     A.       I wasn't the one that instituted it, so I

   23     wouldn't know.        I just know that we had to do it.

   24     Q.       Okay.     Well, where did these people come from,

   25     do you know?        Were they other inmates or were they



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 86 of 96 PageID #:
                                    3492                                   86

     1    people outside the jail, or what?

     2    A.      No, they were -- they were other inmates.            They

     3    would be people who were cleared to work mostly.

     4    Q.      Okay.   And what would they be doing if they

     5    were holiday watchers?

     6    A.      They'd just be watching people in cells, and

     7    honestly, the entire time I was there I don't think

     8    we had them on our shift, so I couldn't tell you

     9    exactly what they did.       That was something that I

   10     believe third had -- the third shift officers dealt

   11     with.

   12     Q.      All right.     And to your knowledge, were they

   13     there for the purpose of watching inmates that may

   14     have been determined to have an increased risk of

   15     suicide?

   16             MR. OGBURN:     Objection to form.

   17     Q.      If you know.

   18     A.      It could have been, I don't know.

   19     Q.      When they say they were holiday watchers, it

   20     would be during the time of year like around

   21     Thanksgiving or Christmas, those types of holidays?

   22     A.      Like I say, I don't remember if we ever did it

   23     on our shift, so I don't know when they started doing

   24     it in particular, but, yeah, I really can't say when

   25     they did it.



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 87 of 96 PageID #:
                                    3493                                   87

     1    Q.     All right.

     2           MR. SIMON:     I tell you what, if you-all can

     3    give me just a few minutes, let me review my notes

     4    privately, and I'll let you know, Officer, if we're

     5    finished up.     All right?

     6           (Recess from 4:12 p.m. to 4:19 p.m.)

     7           MR. SIMON:     All right.     I'm concluding the

     8    deposition, and, Officer, I appreciate -- I

     9    appreciate your attendance.

   10            THE WITNESS:     Yes, sir.

   11            MR. SIMON:     It was nice to meet you too.

   12            MR. OGBURN:     No questions.

   13            MR. SIMON:     Any questions?

   14            MS. O'REILLY:      None for me.

   15            (Deposition concluded at 4:20 p.m.)

   16                       *             *             *

   17

   18

   19

   20

   21

   22

   23

   24

   25



           MCLENDON-KOGUT REPORTING SERVICE, LLC            (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-10 Filed 05/21/19 Page 88 of 96 PageID #:
                                    3494                                   88

     1    STATE OF KENTUCKY                )
                                           )    SS.
     2    COUNTY OF JEFFERSON              )

     3           I, Jennifer R. Janes, a Notary Public within

     4    and for the State at Large, my commission as such

     5    expiring 1 May 2019, do hereby certify that the

     6    foregoing deposition of OFFICER RANDELL T. RAMEY was

     7    taken before me at the time and place stated and for

     8    the purpose in the caption stated; that the said

     9    witness was first duly sworn to tell the truth, the

   10     whole truth, and nothing but the truth; that the

   11     deposition was reduced by me to shorthand writing in

   12     the presence of the witness; that the foregoing is a

   13     full, true and correct transcript of the said

   14     deposition so given; that there was no request that

   15     the witness read and sign the deposition; that the

   16     appearances were as stated in the caption.

   17            I further certify that I am neither of counsel

   18     nor of kin to any of the parties to this action and

   19     am in nowise interested in the outcome of said

   20     action.

   21            WITNESS my hand this 29th day of January 2018.

   22
                                  ________________________________
   23                             Registered Professional Reporter
                                  Certified Realtime Reporter
   24                             Notary Public, State at Large

   25



           MCLENDON-KOGUT REPORTING SERVICE, LLC           (502) 585-5634
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL              01/22/18
                             Document 143-10   Filed 05/21/19 Page 89Officer   Randell Ramey
                                                                        of 96 PageID    #:
                        3             3495
                                   Administratrix [1]  appears [2] 46/9   65/11 65/24 66/3
                                             1/4                    71/2
    MR. OGBURN: [8]     30 [1] 46/16                                                      B
                                            advantage [1] 14/13    application [1]
     3/22 72/1 72/9     3000 [1] 2/17
                                            AED [6] 68/4 68/6       8/18                  BA [1] 6/18
     73/10 73/25 74/20  3153 [1] 1/23
                                             68/11 68/12 85/9      applied [2] 13/25      bachelor [1] 6/7
     86/15 87/11        3:00 [2] 26/7 45/21
                                             85/9                   18/24                 back [20] 8/11
    MR. SIMON: [8]      3:00 to [1] 45/20
                                            after [14] 6/8 6/13    apply [2] 8/17 14/8     12/10 13/22 13/23
     19/23 47/4 65/18   3:06 [1] 47/7
                                             8/6 16/16 25/9 26/8   appreciate [2] 87/8     26/18 53/3 53/15
     72/6 87/1 87/6     3:13 [1] 47/7
                                             26/9 68/17 69/6        87/9                   58/16 60/5 62/1
     87/10 87/12        3:16-cv-000742-DJH
                                             69/7 70/18 77/8       approximate [1]         66/22 68/10 68/15
    MS. O'REILLY: [2]   [1] 1/8
                                             79/22 80/6             50/18                  69/20 71/11 71/12
     74/21 87/13        3rd [1] 83/12
                                            again [5] 11/10        approximately [2]       72/8 79/12 80/8
    THE REPORTER: [2]
                        4                    41/19 43/6 43/23       18/19 69/12            80/12
     39/19 47/16
                                             72/6                  area [16] 33/5         backup [2] 67/7
    THE WITNESS: [1]    40202 [3] 2/14 2/18
                                            against [3] 5/9         38/17 38/18 38/23      85/4
     87/9                2/22
                                             50/3 54/16             39/1 39/1 39/6 39/7   bad [3] 22/24 24/13
                        40223-3153 [1] 1/23
    '                                       agency [1] 76/7         39/9 40/24 41/5        60/8
                        4566 [1] 2/14
                                            ago [2] 64/4 78/13      41/5 41/9 49/1 49/4   bags [1] 53/14
    '98 [2] 6/16 6/17   4:12 [1] 87/6
                                            agree [1] 74/17         49/7                  bar [1] 67/14
                        4:19 [1] 87/6
    0                                       ahead [11] 13/25       areas [3] 26/11        barred [3] 65/14
                        4:20 [1] 87/15
                                             29/19 32/22 40/6       26/13 48/21            83/16 83/16
    00:00 [1] 75/22     4th [1] 84/11
                                             40/11 53/4 72/5       around [6] 22/10       bars [9] 38/20
    1                   5                    72/12 73/12 74/3       34/12 41/12 65/8       54/22 54/23 55/1
                                             74/24                  67/19 86/20            55/7 83/25 84/2
    10 [2] 75/8 75/10   502 [4] 1/23 2/14   aid [1] 18/3           arrived [1] 68/24       84/18 84/20
    11 [2] 76/11 76/14   2/18  2/23         airplane [2] 12/8      arrow [1] 49/24        based [1] 82/2
    11/24/15 [1] 27/24 5200 [1] 3/14         12/9                  artist [1] 32/13       basically [5] 17/10
    11/24/15 was [1]    531 [1] 2/22        al [2] 1/9 2/20        arts [1] 6/7            31/11 50/13 79/14
     45/19              5634 [1] 1/23       alerted [1] 61/7       Ashby [2] 84/10         81/20
    11:00 [3] 26/7      574-6312 [1] 2/23   alerts [1] 70/7         84/13                 basis [1] 72/3
     45/20 45/21        584-1600  [1]  2/18 allowed [2] 38/23      Ashby's [1] 84/24      bdblawky.com [1]
    13 [1] 71/3         585-5634 [1] 1/23    41/9                  ask [29] 4/17 4/22      2/19
    15 [2] 27/24 47/3   589-4566 [1] 2/14   along [1] 24/10         4/23 22/21 25/13      bed [2] 55/21 57/1
    16 [2] 8/2 84/6                         already [1] 85/8        27/13 27/19 28/1      before [16] 4/14
    1600 [1] 2/18       6
                                            always [7] 17/14        30/2 31/24 32/2        7/21 9/3 9/8 9/9
    1700 [2] 1/16 2/13 614 [1] 2/17          17/14 29/5 57/4        34/18 34/19 40/14      29/5 62/8 65/15
    18 [1] 3/21         6312 [1] 2/23        57/8 78/23 79/1        45/3 46/3 47/12        67/9 73/9 80/12
    1980 [1] 3/21                           amount [2] 41/16        47/20 57/25 62/1       82/7 82/13 83/1
    1998 [1] 6/5        9
                                             68/2                   65/10 65/19 70/17      83/3 88/7
    19th [1] 82/19      900 [1] 2/22        analyze [1] 68/14       76/16 76/17 77/23     began [2] 9/3 67/16
    1:59 [1] 3/6                            Anchorage [1] 1/22      80/6 81/16 83/4       beginning [2] 61/22
                        A                   another [16] 4/24      asked [3] 20/1
    2                                                                                      61/24
                        ability [1] 78/21    12/6 16/24 29/15       76/23 78/6            behind [1] 67/8
    2002 [4] 6/7 6/18   able [7] 13/23       30/9 32/17 32/19      asking [6] 23/2        believe [29] 7/17
     7/14 8/13           20/20 40/2 54/1     32/23 57/3 67/19       71/8 77/15 77/17       8/2 8/10 15/4 16/16
    2004 [4] 7/24 7/24   55/16 71/11 81/19   67/21 68/16 70/14      79/11 79/19            20/10 28/13 28/13
     8/14 8/15          above [2] 33/10      81/6 81/7 81/8        asks [1] 77/25          42/17 47/24 50/4
    2005 [3] 7/25 8/1    55/12              answer [12] 4/18       assess [1] 25/10        52/24 55/23 56/3
     8/4                Absolutely [3] 80/2 4/25 58/17 72/5        assigned [9] 16/8       58/24 61/1 63/22
    2008 [2] 8/4 8/5     80/5 83/10          72/12 73/12 74/2       25/14 26/16 26/17      64/9 64/13 66/8
    2012 [2] 8/6 11/11 academy [2] 14/25     74/3 74/24 78/12       26/18 41/21 44/4       67/21 69/5 69/25
    2013 [6] 7/18 8/10   15/6                78/20 79/5             56/5 62/21             71/22 76/5 80/21
     13/12 18/18 21/12  access [12] 37/16   answering [1] 72/13    assignment [2] 26/8     83/21 85/4 86/10
     82/19               37/17 39/7 39/9    answers [1] 30/3        56/10                 belongings [2]
    2014 [2] 83/12       59/13 59/15 60/15  anticipate [1]         assignments [4]         55/21 64/22
     83/19               71/7 71/11 71/18    64/24                  17/9 17/11 25/15      benefit [1] 62/19
    2015 [11] 27/4       71/19 71/19        anticipated [2]         26/15                 besides [3] 5/7
     30/16 30/23 42/24  accompanied [1]      24/1 29/1             Assistant [1] 2/21      36/18 59/20
     47/23 65/11 66/17   70/8               anybody [2] 65/4       assisted [1] 69/16     best [10] 9/16 9/18
     71/3 75/21 84/6    account [1] 24/15    65/5                  associated [1] 7/5      20/8 29/24 32/4
     84/11              accurate [4] 29/11 anyone [3] 5/8 5/24     assume [3] 4/24         32/9 32/13 39/17
    2016 [4] 18/20 19/4 40/16 41/15 48/14    53/10                  56/15 71/21            77/23 79/24
     21/12 82/8         acquainted [1] 76/6 anything [12] 7/5      assuming [1] 6/18      between [3] 7/17
    2018 [2] 1/15 88/21 across [2] 50/13     7/9 14/22 18/15       attempt [2] 74/17       21/11 64/10
    2019 [1] 88/5        52/10               49/10 56/4 62/18       82/12                 big [4] 38/19 52/14
    204 [1] 1/22        act [1] 20/24        66/4 70/1 70/3 83/5   attend [1] 6/9          53/22 60/8
    22 [1] 1/15         acting [3] 21/5      83/23                 attendance [1] 87/9    Bigger [1] 13/10
    22:47 [1] 69/12      21/7 70/3          anytime [1] 79/4       attended [1] 6/5       birth [1] 3/20
    239 [2] 1/15 2/13   action [3] 4/3      anyway [2] 35/11       attention [2] 74/11    birthday [2] 3/23
    24 [3] 30/23 42/24   88/18 88/20         68/1                   74/20                  3/24
     66/17              activities [1]      apologize [1] 66/24    attorney [3] 2/21      bit [6] 8/11 18/17
    24th [3] 30/16       10/17              apparent [2] 24/8       4/19 5/7               25/12 25/15 64/4
     71/24 72/4         additional [1] 19/8 24/23                  attributes [2]          74/11
    2525 [1] 1/22       address [3] 3/10    appear [3] 10/23        19/18 79/21           Blackburn [1] 2/17
    25th [1] 75/21       3/15 11/23          48/13 56/8            automated [1] 68/7     blank [1] 31/25
    27 [1] 83/19        admin [1] 64/3      appearance [1]         automatic [1] 68/7     blocks [1] 49/15
    2900 [1] 15/4       administrative [3]   23/13                 available [2] 57/11    Bolton [1] 84/5
    29th [1] 88/21       63/11 63/13 82/18  appearances [2]         60/25                 bond [12] 24/2 24/3
                        Administratively [1] 2/11 88/16            aware [4] 62/18         77/15 77/18 77/19
                         10/16
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL                      01/22/18
                                   Document 143-10     Filed 05/21/19 Page 90Officer    Randell Ramey
                                                                                 of 96 PageID    #:
    B                    66/16 69/24 75/19    3496
                                           coming [9] 50/19     44/18 44/21 48/2   30/22 31/14 38/24
                             77/25 80/14 80/21     56/17 58/19 61/4      48/3 50/11 50/12   44/17 48/18 61/16
     bond... [7] 78/1
                             80/21 81/1 81/8       61/6 69/18 69/20      50/19 51/1 51/2    62/9 62/11 62/12
      78/6 78/7 78/8
                             83/16 83/16 83/25     69/21 85/14           51/4 51/11 51/16   62/17 66/15 69/5
      78/12 79/12 79/20
                             84/1 84/8 84/18      command [3] 16/2       51/21 52/5 52/7    69/9 75/4 76/2 77/2
     booking [1] 26/21
                             84/22                 16/3 16/13            52/18 59/17 59/18  88/21
     booth [1] 38/15
                            celled [1] 53/23      commenced [1] 3/6      59/20 66/18 67/4  days [2] 20/12 44/7
     booths [2] 38/9
                            cells [30] 34/14      commission [1] 88/4    67/6 67/6 80/8    DC [4] 66/21 66/23
      38/11
                             35/13 36/7 39/18     commit [1] 24/20       80/12 80/23 80/24  66/25 67/1
     both [7] 10/22 11/7
                             39/21 41/14 41/16    committed [2] 27/6     81/3 81/17 82/4   dead [3] 21/2 21/3
      11/8 27/1 49/24
                             41/17 42/7 42/8       84/5                 controlled [1]      21/22
      51/13 51/14
                             42/9 42/20 48/20     common [5] 21/17       51/11             deal [2] 20/2 20/8
     bottom [1] 39/2
                             49/19 50/2 50/7       23/6 49/1 49/3       conversation [1]   dealing [2] 18/8
     Boulevard [1] 15/5
                             53/19 53/20 53/23     57/16                 5/23               21/14
     bound [1] 4/18
                             54/15 54/16 54/23    communicate [1]       corner [1] 70/16   dealt [1] 86/10
     break [4] 5/3 5/5
                             54/23 55/6 55/19      78/21                correctional [4]   deaths [1] 5/20
      47/3 47/5
                             57/2 64/15 75/24     company [4] 8/8                          deceased [1] 1/5
                                                                         7/23 9/3 9/11 18/16
     breaths [1] 67/23
                             81/2 86/6             11/18 12/2 13/6      corrections [45]   decedent [1] 27/5
     briefing [2] 62/6
                            center [1] 38/5       complete [1] 29/5      1/9 2/20 5/15 7/18decided [2] 25/10
      62/8
                            central [1] 34/2      complex [2] 25/20      7/21 7/23 8/12     25/25
     bring [5] 56/19
                            centrally [2] 33/23    27/1                  13/13 14/4 15/23  defendant [2] 2/16
      56/25 57/9 61/12
                             34/2                 complied [10] 34/11    16/1 16/5 16/8 18/44/2
      85/18
                            certain [5] 44/6       36/6 36/14 37/1       18/7 18/18 21/11  DEFENDANTS [2] 1/10
     broken [1] 17/6
                             63/17 64/14 67/12     37/9 38/16 41/4       21/14 22/2 22/5    2/20
     brought [1] 68/4
                             85/17                 42/18 46/8 60/11      23/6 23/23 24/9   defibrillator [1]
     building [1] 37/10
                            Certified [1] 88/23   compressions [7]       24/17 24/25 26/13  68/8
     built [1] 55/23
                            certify [2] 88/5       67/17 67/17 67/20     31/12 31/13 31/21 definitely [1]
     Bullitt [7] 6/4 6/4
                             88/17                 68/13 68/15 68/16     41/20 52/6 59/10   82/23
      8/6 9/24 10/22
                            chain [2] 16/2 16/3    68/17                 59/12 61/3 65/11  definition [1]
      11/12 11/24
                            chance [1] 66/10      computer [9] 28/11     71/11 72/21 72/21  63/12
     bump [1] 38/4
                            characteristic [1]     28/16 59/9 59/16      73/4 73/9 74/8    Denis [1] 2/21
     Burchett [1] 2/17
                             22/23                 60/10 60/17 60/21     78/11 78/19 82/7  denis.ogburn [1]
     butt [1] 40/2
                            CHARLES [3] 1/5        60/22 61/19           85/14              2/23
     C                       58/5 71/1            computer-generated    correctly [8] 15/1 department [9] 1/8
                            check [6] 22/9        [1] 28/16              16/14 28/8 51/15   2/20 3/16 9/21
     call [16] 25/8 25/8
                             45/13 45/14 46/14    computers [2] 59/19    53/13 55/24 60/16  13/20 14/4 15/20
      25/22 39/5 57/18
                             46/19 79/12           60/25                 63/9               18/23 19/9
      66/25 67/1 67/7
                            checking [1] 43/19    concluded [1] 87/15   correspondence [1] depend [3] 62/13
      67/7 78/15 79/2
                            chest [3] 67/16       concluding [1] 87/7    3/11               62/15 62/16
      79/4 79/6 79/6 79/8
                             67/17 67/20          concrete [1] 55/25    counsel [1] 88/17  depending [1] 25/3
      85/4
                            Christmas [1] 86/21   condition [1] 63/6    counted [1] 45/12  depends [1] 81/4
     Callahan's [1] 30/4
                            chronologically [2]   conduct [1] 21/6      counties [2] 11/7  depicted [1] 40/8
     called [8] 3/1
                             26/12 82/24          consider [1] 49/3      11/8              deponent [1] 72/8
      11/18 25/23 28/14
                            CIT [6] 19/19 19/20   consideration [1]     County [9] 1/17    deposition [15]
      35/7 43/12 61/10
                             20/1 20/9 20/13       23/10                 2/21 6/5 8/6 9/25  1/13 3/6 4/5 4/6
      85/7
                             25/23                consistent [5] 30/5    10/22 11/12 11/24  4/14 4/16 47/12
     Calls [1] 72/10
                            civil [1] 4/2          49/20 76/4 77/13      88/2               47/15 66/11 87/8
     came [14] 12/4
                            civilian [1] 15/19     84/18                couple [1] 44/11    87/15 88/6 88/11
      13/12 40/5 68/10
                            classes [1] 15/2      constantly [1]        course [6] 7/3      88/14 88/15
      68/21 69/1 69/6
                            classification [2]     72/22                 15/14 16/19 47/12 depression [1] 20/5
      69/15 70/5 73/1
                             56/16 57/14          consuming [1] 67/13    47/13 48/17       deputy [1] 16/17
      73/10 76/21 79/12
                            cleaning [1] 53/13    contact [6] 44/17     courses [3] 6/9    describe [1] 52/16
      85/4
                            cleared [1] 86/3       44/22 68/18 69/3      8/21 8/22         description [2]
     capacity [2] 7/4
                            clients [1] 10/5       69/6 71/23           court [10] 1/1 2/22 22/2 48/24
      13/3
                            close [5] 34/1        contained [2] 73/6     4/11 10/13 10/15  designated [4]
     captain [1] 16/17
                             48/10 80/13 80/16     73/19                 10/23 23/12 23/13  39/12 43/24 44/18
     captains [1] 16/16
                             84/11                contemplating [1]      65/19 72/7         85/16
     caption [2] 88/8
                            close-up [1] 48/10     73/25                cousin [1] 7/20    designed [1] 51/22
      88/16
                            closed [3] 51/12      contest [1] 5/2       CPR [6] 18/3 67/23 desk [2] 55/23
     care [2] 2/16 9/12
                             81/1 81/8            continuation [1]       67/24 68/1 68/3    60/16
     carrying [1] 81/10
                            closer [1] 82/3        40/15                 85/8              detail [1] 16/7
     case [6] 1/7 4/11
                            closest [1] 40/12     continued [2] 22/25   critical [1] 20/10 details [1] 83/9
      5/8 24/24 77/9 83/6
                            closet [2] 49/20       68/23                CRR [1] 1/21       determine [2] 21/15
     category [6] 23/14
                             53/9                 continuing [1]        cup [1] 47/4        45/17
      23/24 28/19 63/24
                            clue [2] 12/16         16/21                cut [1] 67/10      determined [1]
      65/13 66/5
                             37/15                contradicted [1]      cutting [1] 68/10   86/14
     causing [1] 25/5
                            collect [2] 56/18      79/17                cv [1] 1/8         devoted [1] 20/12
     cell [50] 19/21
                             66/19                contradicts [1]                          diagnosed [1] 25/24
      35/9 35/25 36/15                                                  D
                            college [3] 6/5 6/9    79/15                                   diagram [4] 32/3
      36/19 37/6 43/4
                             8/21                 contribute [1]        daily [2] 10/17     33/13 47/11 50/12
      43/6 43/9 45/10
                            come [20] 10/6 12/8    20/22                 73/7              difference [1]
      45/11 45/12 46/15
                             24/2 25/10 33/5      contributing [1]      danger [2] 25/6     64/10
      46/19 46/21 48/11
                             37/25 39/4 56/25      73/24                 63/21             different [19] 9/6
      48/23 52/25 53/6
                             57/7 57/12 58/22     control [46] 17/13    date [4] 3/20 45/17 9/7 10/17 17/8
      53/17 54/2 54/4
                             61/14 62/3 62/6       31/8 33/19 33/20      45/19 71/23        17/11 17/12 28/15
      54/7 55/4 56/10
                             62/8 62/20 65/8       38/4 38/6 38/13      dated [1] 71/3      33/17 35/18 38/24
      56/14 56/20 56/21
                             66/22 85/16 85/24     40/7 40/12 40/16     day [24] 24/12      42/6 42/21 42/22
      62/21 62/23 63/1
                            comes [2] 56/22        40/23 43/11 44/4      24/13 26/23 27/11  44/7 44/7 48/21
      64/6 65/14 65/15
                             80/10                 44/5 44/7 44/8        29/11 30/5 30/18   49/19 62/25 72/18
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL                      01/22/18
                                   Document 143-10     Filed 05/21/19 Page 91Officer Randell Ramey
                                                                              of 96 PageID   #:
    D                    42/12 42/19 42/20    3497 [1] 52/6
                                           entering             44/22          floor [70] 17/10
                            43/9 43/19 43/25   entire [3] 31/18      facility [1] 12/6      17/13 17/14 22/11
    direction [1] 50/5
                            45/10 45/11 45/12   33/20 86/7           fact [2] 5/8 76/1      25/18 25/19 26/3
    directive [1] 22/13
                            56/10 82/4         entirety [1] 24/14    factor [2] 24/4        26/4 26/9 26/17
    director [1] 16/17
                           down [2] 36/4 81/17 entrance [1] 50/13     73/23                 26/18 26/20 26/21
    disciplinary [20]
                           draw [2] 32/2 37/23 Entry [1] 58/7        factors [4] 20/21      26/23 27/5 27/8
     63/3 63/5 63/5 64/7
                           drawing [9] 33/2    Estate [1] 1/4         21/13 22/18 24/11     28/22 30/19 30/20
     64/7 64/11 64/12
                            34/4 34/13 36/3    estimate [3] 17/19    fair [6] 4/19 15/25    31/19 32/3 33/15
     64/14 64/15 64/16
                            39/2 39/10 41/13    41/23 55/14           24/16 29/10 29/23     33/20 33/22 34/20
     64/19 64/21 64/23
                            53/7 82/1          et [2] 1/9 2/20        81/25                 35/1 38/5 39/13
     64/25 65/3 65/7
                           drawn [1] 48/17     evaluate [1] 72/22    fairly [2] 34/2        41/3 46/13 47/22
     65/14 65/15 66/3
                           drew [5] 32/14      evaluated [1] 72/16    41/5                  48/5 48/15 51/3
     66/6
                            32/14 33/14 40/3   evaluating [2] 72/1   familiar [3] 22/19     52/4 55/11 55/12
    discussion [1]
                            47/12               72/23                 29/19 77/12           56/8 56/17 56/19
     19/25
                           due [1] 37/12       evaluation [3] 73/2   familiarize [2]        57/6 57/17 57/20
    distance [1] 50/18
                           duly [2] 3/2 88/9    73/14 74/14           15/15 15/18           58/12 58/13 58/20
    DISTRICT [3] 1/1
                           during [16] 6/11    evaluations [3]       far [10] 15/13 18/1    59/2 59/20 60/17
     1/1 8/2
                            10/23 15/14 16/19   72/15 74/12 74/12     23/2 26/15 55/6       60/25 61/3 61/8
    division [3] 3/17
                            17/4 17/22 25/15   even [5] 7/1 21/16     59/4 68/18 73/14      61/25 62/3 62/9
     10/2 14/9
                            28/22 38/24 46/1    72/3 77/18 85/6       77/19 82/22           62/20 63/4 63/24
    DJH [1] 1/8
                            47/12 62/2 65/25   event [1] 77/8        February [1] 84/6      71/6 73/10 77/25
    document [16] 27/18
                            66/10 85/13 86/20  eventually [2] 27/7   February 16 [1]        78/11 82/3 82/19
     27/20 28/6 28/17
                           duties [1] 24/18     68/22                 84/6                  83/13 83/15 83/21
     29/9 31/3 31/7
                           duty [15] 4/18      ever [7] 4/14 10/23   feed [1] 22/9          84/7 84/15 84/21
     43/12 45/4 45/22
                            11/18 11/20 12/23   19/6 22/21 51/23     feel [1] 25/5         floors [4] 17/12
     58/1 58/5 58/18
                            13/3 13/24 14/5     58/2 86/22           feet [1] 50/23         26/22 26/25 51/22
     58/22 70/21 75/13
                            24/25 31/14 61/16  every [5] 19/18       felt [3] 63/19        following [1] 83/5
    documents [4] 4/7
                            62/3 62/6 62/7      24/12 24/13 46/25     63/20 67/12          follows [1] 3/3
     4/12 69/14 75/7
                            72/20 73/4          52/25                few [7] 6/25 9/6      food [1] 22/10
    Domene [1] 2/17
                                               everyone [1] 35/10     46/2 62/25 68/25     foot [2] 54/9 54/9
    done [7] 15/17         E                   exact [1] 68/8         69/19 87/3           foregoing [2] 88/6
     18/11 18/15 68/15
                           each [9] 9/7 33/21 exactly [9] 12/21      field [3] 17/1 17/6    88/12
     72/18 72/25 73/15
                            46/24 53/18 53/20   20/14 32/5 51/25      17/15                form [7] 58/10 72/2
    door [36] 40/4
                            53/20 54/4 54/15    54/20 68/24 69/22    fifth [30] 1/16        73/11 74/1 74/21
     50/19 50/20 50/21
                            80/14               78/5 86/9             2/13 26/17 26/18      74/22 86/16
     51/1 51/2 51/6 51/9
                           earlier [3] 25/24   EXAMINATION [1] 3/4    26/20 27/5 27/8      formal [2] 72/15
     51/11 51/17 51/18
                            69/19 69/20        examine [1] 32/10      31/18 32/3 33/15      73/2
     52/5 52/7 52/10
                           east [18] 31/9      except [1] 26/16       34/20 39/13 41/2     forth [1] 16/18
     52/13 52/16 52/17
                            31/10 31/10 33/15  exception [1] 53/17    47/22 48/5 48/15     found [3] 38/17
     52/19 53/2 53/18
                            34/1 34/24 35/1    exclusively [1]        51/2 52/4 59/20       40/8 69/15
     53/18 53/21 54/3
                            39/23 40/5 41/12    15/22                 62/20 63/4 63/24     foundation [2] 72/3
     54/4 54/8 54/12
                            41/19 42/4 48/9    excuse [3] 19/2        71/6 78/11 82/2       74/23
     67/4 67/8 80/4 80/7
                            50/8 60/18 60/18    30/25 39/21           82/19 83/13 83/15    four [5] 6/13 17/20
     80/14 80/16 81/1
                            60/19 63/8         exhibit [47] 27/14     83/20 84/7            44/2 75/23 76/1
     81/18 81/20 83/16
                           educational [1] 6/3 27/16 27/19 29/10     fight [2] 24/12       frame [1] 55/21
    doors [15] 7/20
                           effort [1] 78/19     29/16 29/16 29/17     64/17                Franklin [1] 84/4
     44/6 44/9 44/10
                           eight [2] 12/20      29/22 30/9 30/11     fighting [3] 23/17    fresh [1] 29/7
     44/14 51/4 51/21
                            44/2                30/21 32/11 33/1      23/23 65/12          front [4] 30/21
     77/20 80/18 80/20
                           either [8] 7/4       33/3 33/8 33/12      file [3] 4/11 10/13    44/23 45/16 61/11
     80/20 80/21 80/22
                            17/13 51/12 64/7    33/13 33/15 33/19     10/13                full [2] 3/7 88/13
     81/1 81/8
                            68/12 80/19 80/23   34/20 35/2 37/24     filed [11] 27/17      furniture [1] 49/6
    dorm [67] 27/8 30/5
                            83/24               39/23 40/7 40/9       29/18 30/12 32/12    further [1] 88/17
     34/9 34/10 35/14
                           electric [2] 80/22   40/10 40/12 40/25     33/4 45/6 47/19
     35/15 36/1 36/1                                                                       G
                            80/23               41/13 45/3 45/5       57/23 70/11 75/11
     36/2 36/4 36/5 36/7
                           electronic [1]       45/16 47/18 48/21     76/12                garage [1] 7/20
     36/18 36/20 36/25
                            51/15               48/22 50/16 57/22    filings [2] 4/11      garbage [1] 53/14
     37/7 39/12 42/16
                           electronically [4]   57/25 60/20 70/10     10/14                gave [3] 29/24 60/5
     43/7 43/9 43/11
                            51/12 52/21 52/24   70/13 70/14 75/10    fill [2] 10/17         79/11
     44/9 46/15 46/20
                            80/19               76/11 76/14 76/15     10/19                gears [1] 25/12
     46/21 46/23 47/21
                           elevator [1] 39/3    82/1                 filled [1] 8/18       general [3] 19/12
     48/2 48/3 48/11
                           elevators [6] 37/17 Exhibits [2] 2/4      find [4] 13/16         25/21 62/1
     48/14 49/4 49/16
                            37/19 37/20 37/25   48/9                  57/10 78/20 78/22    Generally [1] 9/14
     49/21 50/7 50/13
                            39/4 40/23         existed [1] 42/17     fine [3] 16/19        generate [1] 28/2
     50/20 50/21 52/11
                           emergency [1] 76/3 existing [1] 52/7       35/12 42/16          generated [2] 28/7
     53/2 53/17 56/6
                           employed [1] 18/18 expected [1] 29/2      finish [1] 11/11       28/16
     58/13 59/23 60/12
                           employees [2] 13/5 experience [2] 11/8    finished [2] 11/11    give [8] 6/2 22/10
     64/18 66/7 66/7
                            15/19               22/20                 87/5                  22/17 29/12 31/25
     66/22 67/3 75/4
                           employment [5] 6/22 expiring [1] 88/5     fire [2] 68/23 69/1    32/17 32/19 87/3
     75/19 75/24 76/2
                            7/16 13/16 16/20   explained [1] 25/23   firearms [3] 9/18     given [4] 4/14 48/8
     80/7 80/13 80/16
                            18/21              extensive [1] 14/20    14/20 19/17           64/21 88/14
     80/22 81/2 81/2
                           EMS [2] 68/23 69/1 extent [2] 85/10       first [10] 3/2 3/8    glanced [1] 4/9
     81/7 81/8 81/19
                           end [2] 8/3 66/18    85/11                 8/25 9/24 18/3       gmail.com [1] 2/15
     82/3 83/13 83/15
                           ended [2] 68/10     extraordinary [2]      27/13 62/7 69/3      God [1] 50/23
     85/7
                            69/2                28/19 66/11           69/8 88/9            Goff [1] 31/8
    dorms [24] 34/14
                           ends [1] 49/24                            five [7] 35/24 42/2   good [4] 41/11
     35/18 35/22 35/25                         F
                           endurance [1] 5/2                          42/2 42/6 42/12       47/21 77/23 79/18
     36/10 36/16 36/19
                           enforcement [3] 7/3 face [2] 44/22         42/19 44/2           grabbed [1] 67/5
     37/2 37/5 41/24
                            7/6 8/22            44/22                flag [2] 74/19 75/1   graduated [5] 6/5
     41/25 42/2 42/6
                           enough [1] 75/13    face-to-face [1]      flags [1] 24/19        6/6 6/16 6/17 7/14
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL                     01/22/18
                                   Document 143-10    Filed 05/21/19 Page 92Officer Randell Ramey
                                                                             of 96 PageID   #:
    G                    28/24 49/9 53/24    3498 [2] 44/3 8/22 88/19
                                          indicates                           keyboard [1] 28/12
                           86/7                   50/12                Internet [1] 13/18     keys [1] 80/22
    graduating [2] 6/8
                          hour [3] 47/3 69/19    indicating [5]        interrupt [1] 78/8     kick [1] 13/23
     6/13
                           69/19                  37/22 40/23 43/8     interviewed [2]        kicking [3] 77/20
    ground [1] 67/16
                          hours [3] 69/12         45/25 60/22           65/4 65/16             80/4 80/25
    guess [6] 9/11
                           69/20 75/22           indication [1]        interviews [1]         kill [1] 73/22
     25/15 34/12 38/3
                          housed [4] 39/11        49/23                 10/18                 kin [1] 88/18
     54/9 81/4
                           39/16 45/15 66/6      indications [4]       investigate [1]        kind [8] 4/9 7/8
    guessing [1] 14/3
                          housing [2] 35/9        18/13 33/18 34/24     5/19                   7/11 24/19 43/4
    gym [3] 41/1 41/2
                           53/10                  41/11                investigated [1]        52/13 58/18 84/23
     41/3
                          hundred [5] 55/5       indicator [1] 21/10    65/12                 knife [2] 67/5
    H                      66/8 78/17 79/3       indicia [1] 73/24     investigating [2]       67/11
                           79/5                  individual [3]         76/7 77/9             Knowing [1] 72/17
    H5 [3] 30/5 44/9
                          hung [5] 7/20 69/7      57/12 73/10 80/14    investigation [2]      knowledge [2] 69/4
     85/5
                           82/17 83/12 83/20     individuals [2]        64/25 65/3             86/12
    H5D9C2 [1] 42/25
                          hypothetical [2]        31/6 49/4            involved [6] 65/2      Kogut [1] 1/21
    H6 [1] 85/6
                           24/24 24/24           Informally [1]         65/9 70/24 71/1       kogut.com [2] 1/24
    half [1] 54/9
                                                  72/25                 82/11 82/13            1/24
    hall [21] 27/1        I                      information [19]      involvement [3]
     31/19 32/3 33/14                                                                         L
                          I'd [1] 8/21            58/6 58/9 58/11       84/24 85/10 85/12
     34/21 37/11 37/18
                          I'll [8] 4/23 28/8      59/3 59/4 71/7       isolated [1] 48/10     L-shaped [1] 34/5
     39/24 47/22 48/1
                           30/2 32/17 32/19       71/10 71/25 72/4     issue [2] 26/2         label [3] 34/10
     48/5 49/24 50/3
                           32/23 33/5 87/4        72/19 73/6 73/8       63/18                  38/14 40/6
     52/4 52/10 54/17
                          I'm [56] 4/24 5/13      73/14 73/17 73/18    issues [2] 20/3        labeled [3] 49/1
     63/24 71/6 81/17
                           10/20 11/2 14/2        73/20 74/8 76/18      35/10                  49/15 49/19
     83/21 84/7
                           19/22 21/3 22/6        77/11                items [3] 12/12        labeling [1] 32/23
    hand [3] 70/15 71/8
                           27/14 27/18 29/15     informed [2] 4/2       55/18 55/19           laid [3] 32/4 32/6
     88/21
                           32/2 32/13 33/1        57/14                                        67/16
    handler [1] 7/12                                                   J
                           36/24 40/24 41/15     initial [1] 17/23                            large [4] 39/1 41/5
    hang [1] 41/8
                           43/6 45/2 45/2 46/3   initials [2] 33/7     jail [13] 5/19 8/9      88/4 88/24
    hanged [2] 83/20
                           47/2 47/9 47/11        33/11                 16/25 17/9 25/14      Laron [1] 83/11
     84/10
                           48/2 48/25 56/19      inmate [44] 17/25      25/19 26/11 26/13     Larry [2] 1/15 2/12
    hanging [2] 67/5
                           57/24 61/1 64/2        22/8 22/23 23/22      27/1 28/4 69/4 84/5   larrysimonlawoffice
     84/6
                           65/7 65/22 66/3        24/1 46/19 46/24      86/1                  [1] 2/15
    happening [2] 65/25
                           66/8 66/24 67/1        56/5 56/8 56/14      James [1] 84/10        last [2] 3/8 31/6
     66/15
                           68/7 70/12 70/12       56/17 57/12 57/20    JANES [2] 1/21 88/3    lasted [2] 14/24
    happy [2] 3/23 3/24
                           70/17 71/14 71/22      58/6 58/7 58/8       January [7] 1/14        17/17
    hard [2] 37/22 81/4
                           74/4 75/6 75/12        58/12 58/19 61/4      3/21 7/24 7/25 8/1    later [1] 69/11
    harm [1] 24/21
                           76/13 76/13 76/16      61/7 62/20 63/23      83/12 88/21           law [5] 1/15 2/13
    hash [1] 41/11
                           76/17 76/20 78/7       64/5 64/10 64/11     January 18 [1] 3/21     7/3 7/5 8/21
    hasn't [1] 24/2
                           78/15 79/9 81/25       64/16 65/12 67/4     January 2004 [1]       lawsuit [3] 5/9
    hazardous [3] 13/24
                           84/1 87/7              70/8 71/1 72/1        7/24                   5/25 27/5
     14/5 14/5
                          I've [5] 9/6 9/6        72/24 73/5 73/24     January 2005 [2]       lawyer [1] 5/24
    health [1] 26/1
                           57/24 58/2 58/14       74/9 74/18 75/3       7/25 8/1              lawyers [1] 4/17
    hear [6] 64/8 81/2
                          idea [3] 12/15 13/7     76/18 78/21 80/10    January 3rd [1]        lay [1] 49/8
     81/14 81/19 81/21
                           42/11                  80/25 81/6 81/9       83/12                 leading [1] 40/4
     81/23
                          identification [11]     85/15                Jefferson [4] 1/16     learn [1] 16/24
    heard [1] 83/5
                           27/17 29/18 30/12     inmate's [1] 72/22     2/21 11/25 88/2       learns [1] 24/1
    hearing [7] 65/5
                           32/12 33/4 45/6       inmates [33] 9/12     JENNIFER [2] 1/21      least [2] 26/23
     79/25 81/9 82/10
                           47/19 57/23 70/11      18/9 18/12 21/14      88/3                   37/17
     82/10 83/6 83/8
                           75/11 76/12            22/3 22/16 23/17     jjanes [1] 1/24        leave [3] 57/5 57/6
    hearings [2] 11/4
                          identified [1]          24/12 24/13 24/18    job [8] 7/19 9/16       80/13
     11/5
                           48/20                  25/21 25/22 25/23     9/19 14/1 16/20       leaving [1] 61/25
    held [1] 24/3
                          identify [1] 20/21      38/23 39/6 39/9       16/25 17/24 22/1      left [7] 8/7 18/21
    help [2] 75/7 83/1
                          immediate [1] 16/9      39/11 41/8 43/18     jobs [5] 6/22 7/4       26/17 29/6 29/6
    helpful [2] 47/10
                          important [5] 73/8      43/19 46/14 49/7      9/6 12/22 12/25        64/18 82/7
     71/25
                           73/13 73/19 74/8       49/17 55/19 63/11    Jonathan [1] 83/19     legal [1] 4/16
    hereby [1] 88/5
                           74/10                  66/5 75/18 75/20     JR [1] 1/5             less [2] 67/13
    high [6] 6/2 6/4
                          incarceration [1]       75/23 76/1 85/25     June [3] 18/20 19/4     81/20
     6/11 6/17 55/13
                           22/25                  86/2 86/13            21/12                 level [2] 13/2 20/7
     55/14
                          inches [1] 54/10       inmates' [1] 82/11    Justice [19] 27/2      lieu [1] 24/3
    himself [8] 27/6
                          incident [14] 20/10    inside [5] 37/18       31/19 32/3 33/14      lieutenant [1]
     67/5 69/7 73/22
                           26/19 27/21 28/5       53/5 54/1 80/24       34/21 37/12 37/18      16/15
     82/18 83/12 83/20
                           28/20 28/21 29/2       81/1                  39/24 47/22 48/1      life [6] 8/23 27/7
     84/10
                           66/11 70/23 70/24     instance [1] 81/7      48/6 49/25 50/3        42/14 63/20 67/6
    Hindi [4] 82/17
                           70/25 71/13 72/4      instituted [1]         52/4 54/17 63/25       68/19
     82/20 82/21 82/23
                           73/7                   85/22                 71/6 83/21 84/7       ligature [1] 67/10
    Hindi's [1] 83/6
                          include [1] 42/7       institution [2]                              light [2] 9/19 56/3
    hired [1] 14/15                                                    K
                          included [1] 20/18      7/24 9/13                                   likely [1] 81/21
    history [3] 6/3
                          includes [1] 75/22     instructed [1] 15/8   KCIW [4] 8/25 9/13     line [3] 8/23 16/12
     73/21 73/22
                          including [2] 17/24    instruction [1]        14/3 18/6              53/6
    holding [3] 30/22
                           76/2                   18/12                keep [2] 9/8 61/12     lines [1] 32/1
     34/14 67/10
                          increased [4] 22/20    instructions [1]      KENTUCKY [13] 1/1      lineup [1] 30/18
    holiday [3] 85/16
                           23/1 23/19 86/14       70/7                  1/17 1/23 2/14 2/18   list [14] 10/5
     86/5 86/19
                          indicate [3] 20/25     instructors [3]        2/22 6/6 6/18 7/21     31/21 56/15 56/17
    holidays [1] 86/21
                           21/6 24/20             15/7 15/11 15/12      7/22 7/23 9/24 88/1    57/13 57/16 59/1
    honest [4] 9/5 28/8
                          indicated [7] 31/3     interaction [1]       kept [1] 53/14          61/10 61/11 61/15
     38/21 53/24
                           33/18 36/15 43/2       20/16                key [5] 51/13 51/15     64/6 70/5 75/18
    honestly [5] 18/1
                           50/16 52/11 52/11     interested [3] 8/19    52/18 52/20 80/19      84/4
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL                    01/22/18
                                   Document 143-10   Filed 05/21/19 Page 93Officer Randell Ramey
                                                                            of 96 PageID    #:
    L                    36/7 41/16 77/6    3499[3] 47/3
                                         minutes             Near [1] 55/9    45/7 45/8 45/9
                        mark [6] 27/14          69/19 87/3           necessarily [2]        45/10 45/18
    listed [3] 31/7
                         29/16 45/2 46/4       mistaken [2] 35/11     57/4 57/8            observations [1]
     43/21 75/20
                         47/14 76/13            78/15                neck [1] 67/20         45/25
    little [12] 7/19
                        marked [15] 27/16      Mitchell [1] 76/23    need [3] 5/3 5/3      observe [1] 24/18
     8/11 18/17 25/12
                         27/18 29/17 30/11     Mitchem [9] 75/4       47/2                 obtained [1] 18/24
     25/15 38/2 39/3
                         32/11 33/3 45/5        76/8 76/18 76/24     needed [4] 25/11      obtaining [1] 13/15
     47/5 56/2 60/14
                         46/5 47/13 47/18       77/1 77/7 77/11       62/17 63/7 67/2      obviously [7] 19/17
     64/4 74/11
                         57/22 57/24 70/10      79/10 79/21          neither [1] 88/17      20/23 21/8 22/8
    live [3] 15/7 15/11
                         75/10 76/11           month [1] 83/3        Nelson [1] 1/22        28/5 64/19 69/6
     15/12
                        marks [2] 41/12        Moore [1] 83/11       never [3] 41/7 51/5   occasions [1] 11/1
    LMDC [11] 5/14
                         46/9                  more [12] 9/20 13/8    58/14                occurred [2] 69/11
     14/13 15/14 16/20
                        mask [1] 67/22          13/9 14/20 19/14     new [2] 16/23 57/7     82/13
     17/23 18/21 18/25
                        match [1] 48/23         25/15 48/10 60/17    news [2] 22/24        October [4] 82/19
     22/6 25/13 28/21
                        material [2] 65/21      62/1 68/18 74/11      24/13                 82/19 83/19 84/11
     83/6
                         72/9                   81/21                newspapers [1] 49/8   October 19th [1]
    LMPD [5] 14/12 19/2
                        matter [1] 51/20       moreilly [1] 2/19     next [7] 38/4 40/2     82/19
     19/10 19/18 22/4
                        mattress [5] 55/22     most [3] 26/21         46/4 46/6 66/21      October 27 [1]
    located [17] 3/15
                         57/2 57/6 57/7         64/22 78/23           83/11 83/19           83/19
     11/22 15/3 15/4
                         57/10                 mostly [1] 86/3       nice [1] 87/11        October 4th [1]
     33/23 33/25 34/14
                        Maubrey [1] 31/9       move [12] 25/11       night [2] 5/10         84/11
     35/13 36/2 36/11
                        mclendon [2] 1/21       39/22 56/15 56/16     32/15                off-duty [4] 11/18
     37/3 38/12 42/12
                         1/24                   56/20 57/13 57/16    nine [7] 12/20         11/20 12/23 13/3
     42/13 42/23 54/15
                        McLendon-Kogut [1]      59/1 61/10 61/11      14/25 35/22 35/22    Off-the-record [1]
     57/1
                         1/21                   64/6 70/5             43/19 43/25 44/2      19/25
    location [2] 45/18
                        mclendon-kogut.com     moved [13] 8/5 9/21   nine-week [1] 14/25   Office [2] 1/22
     57/3
                        [1] 1/24                11/14 25/11 26/20    Nobody [1] 61/18       2/13
    locations [1] 42/16
                        meaning [1] 35/6        26/20 58/12 58/19    noncontact [1]        officer [75] 1/13
    locked [6] 51/18
                        means [2] 30/17         61/7 64/11 64/11      38/11                 3/1 3/18 3/20 4/1
     52/8 52/9 53/14
                         68/19                  77/24 77/25          None [1] 87/14         9/3 9/11 10/4 10/22
     80/18 81/18
                        mechanism [1] 50/24    Movement [1] 58/8     normal [2] 51/18       16/5 16/15 16/24
    lodged [1] 75/3
                        med [9] 35/5 35/6      Mr [5] 1/15 2/12       52/3                  17/2 17/8 17/14
    logging [1] 60/24
                         35/12 35/13 35/23      2/21 3/5 47/8        normally [4] 16/7      17/16 18/7 18/16
    logs [2] 10/17
                         35/23 39/11 39/12     Mr. [30] 5/7 27/4      61/9 61/22 65/1       18/25 19/9 19/18
     10/19
                         43/24                  27/23 42/23 66/16    north [2] 6/4 50/9     20/6 21/14 22/2
    long [10] 3/25
                        medical [9] 22/11       68/18 69/4 69/18     Notary [2] 88/3        23/7 24/9 24/25
     12/17 14/24 17/16
                         25/8 35/6 35/10        70/5 71/24 75/4       88/24                 26/14 31/24 33/6
     17/19 20/11 55/3
                         63/6 63/7 68/21        75/22 76/2 76/3      notations [1] 45/25    43/15 44/3 44/5
     66/9 78/13 83/1
                         74/13 74/14            76/8 77/1 77/7       note [3] 58/7 58/7     44/16 44/18 44/19
    look [18] 4/10
                        meet [1] 87/11          77/11 77/16 77/17     60/3                  44/25 47/9 47/11
     30/13 37/12 40/15
                        Megan [1] 2/16          79/10 79/11 79/21    notes [2] 78/16        47/14 48/18 48/23
     46/23 47/13 47/20
                        Meijer's [3] 6/25       79/22 79/25 80/4      87/3                  50/11 51/16 52/18
     54/1 56/20 57/17
                         7/5 7/13               82/14 83/6 84/8      nothing [3] 70/4       53/7 59/12 61/3
     57/19 61/5 61/13
                        member [1] 24/17        84/24                 84/9 88/10            64/20 65/8 65/15
     61/19 75/13 76/17
                        memory [19] 27/10      Mr. Ashby's [1]       notice [1] 1/14        66/24 67/7 67/18
     76/22 76/23
                         30/6 49/16 49/21       84/24                notified [1] 22/22     67/19 67/21 67/22
    looked [2] 4/8 82/3
                         63/23 64/1 75/3       Mr. Hindi's [1]       notify [1] 10/14       68/16 68/17 69/15
    looking [4] 41/18
                         76/4 77/1 77/13        83/6                 November [10] 27/4     69/23 70/18 71/11
     50/6 50/8 52/15
                         77/14 79/15 79/24     Mr. Mitchem [6]        30/16 30/23 42/24     72/22 73/5 73/9
    lookout [2] 21/13
                         80/3 81/6 81/9         76/8 77/1 77/7        47/23 65/11 66/17     74/9 75/2 75/12
     24/9
                         81/11 82/2 84/18       77/11 79/10 79/21     71/3 71/24 75/21      78/11 78/19 85/13
    looks [12] 27/21
                        mental [2] 20/3        Mr. Ogburn [1] 5/7    November 13 [1]        87/4 87/8 88/6
     27/21 27/25 30/15
                         26/1                  Mr. Troutman [19]      71/3                 officers [14] 16/23
     41/19 45/7 48/1
                        mentally [1] 20/3       27/4 27/23 42/23     November 24 [3]        31/12 31/13 34/25
     49/22 70/23 75/16
                        mention [1] 54/14       68/18 69/4 69/18      30/23 42/24 66/17     35/1 41/20 43/16
     79/23 84/7
                        metal [5] 52/14         70/5 71/24 75/4      November 24th [2]      44/8 52/6 60/18
    lost [1] 27/7
                         52/17 53/18 54/12      75/22 76/2 76/3       30/16 71/24           61/16 62/7 77/8
    lot [1] 11/2
                         56/2                   77/16 77/17 79/11    November 25th [1]      86/10
    LOUISVILLE [16] 1/8
                        METRO [11] 1/8 2/20     79/22 79/25 80/4      75/21                offices [1] 1/15
     1/16 1/23 2/14 2/18
                         3/16 5/15 5/17 7/18    82/14                nowise [1] 88/19      often [3] 46/13
     2/20 2/22 3/16 5/15
                         13/13 16/8 18/18      Mr. Troutman's [1]    number [17] 27/14      52/1 84/21
     5/17 7/18 8/3 10/22
                         18/23 22/5             66/16                 27/19 29/10 29/16    Ogburn [2] 2/21 5/7
     13/13 18/23 22/5
                        middle [1] 33/24       Mr. Wright [1] 84/8    29/20 30/10 39/23    on-the-job [2]
    louisvilleky.gov [1]
                        might [11] 20/21       Ms [1] 2/16            40/7 40/25 41/23      16/20 17/24
     2/23
                         21/13 22/18 22/18     Ms. [1] 72/7           41/25 42/20 45/3     once [1] 14/15
    lower [1] 70/15
                         24/20 47/4 47/4       Ms. Court [1] 72/7     45/16 48/20 58/6     one [38] 7/1 9/7
    M                    53/1 72/17 83/2       much [3] 9/5 9/20      70/13                 12/5 24/17 33/18
                         85/15                  50/23                numbered [2] 42/15     33/20 33/21 33/22
    M-4 [2] 34/23 35/3
                        Miller [11] 1/22                              55/7                  43/24 44/1 46/25
    machine [1] 85/9                           N
                         31/9 43/16 44/17                            numbers [2] 42/14      49/15 50/6 50/7
    main [2] 2/17 63/9
                         44/25 47/11 47/14     NA [1] 31/10           42/21                 51/6 51/9 51/16
    makes [3] 21/19
                         48/18 66/24 67/8      name [6] 3/7 3/8                             52/5 52/14 53/5
     23/8 23/11                                                      O
                         69/15                  31/3 48/22 58/5                             56/10 57/3 59/23
    making [3] 21/9
                        Miller's [3] 48/24      82/16                O'Reilly [1] 2/16      60/1 60/5 60/17
     21/24 25/9
                         50/12 53/7            named [3] 75/4        oath [1] 4/18          65/23 72/16 76/17
    man [2] 82/17 83/11
                        mind [4] 29/7 33/6      82/17 83/11          Objection [7] 72/2     81/1 81/13 81/20
    manner [1] 71/18
                         72/7 72/23            names [1] 31/6         72/10 73/11 74/1      82/13 82/15 82/21
    many [8] 11/1 13/5
                        minute [4] 29/12       narrative [2] 29/3     74/21 74/22 86/16     83/23 84/9 85/22
     20/12 20/12 36/7
                         30/3 46/16 63/15       70/23                observation [5]       ones [4] 9/8 44/12
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL                     01/22/18
                                   Document 143-10    Filed 05/21/19 Page 94Officer Randell Ramey
                                                                             of 96 PageID   #:
    O                   partner [1] 48/18    3500 [2] 40/25 56/24
                                          pointing                            recorded [1] 29/23
                         past [1] 3/25          50/6                 protecting [2] 73/5 records [2] 78/22
    ones... [2] 59/20
                         pay [1] 74/19         police [8] 3/16        74/9                79/6
     69/2
                         paying [1] 74/11       11/18 12/24 13/20    protection [1] 9/12 red [7] 24/19 46/4
    online [2] 8/18
                         pen [5] 60/4 60/6      15/5 18/23 19/9      protocol [1] 51/20   60/5 60/6 60/8
     15/8
                          60/7 60/8 60/9        19/9                 provide [2] 22/10    74/18 74/25
    only [11] 32/14
                         pending [9] 5/9       policies [2] 9/7       29/3               reduced [1] 88/11
     33/22 36/20 44/11
                          63/5 64/7 64/12       15/15                provided [1] 77/7   reduction [1] 24/2
     44/13 45/11 48/2
                          64/16 64/23 65/13    policy [11] 15/19     PSU [4] 5/10 5/12   referring [1] 58/17
     51/1 51/6 51/9 59/5
                          66/2 66/6             28/18 28/20 28/20     66/12 77/8         reflection [1]
    open [4] 38/19 41/7
                         people [21] 18/13      28/25 51/20 52/9     public [4] 37/17     47/25
     52/17 52/18
                          20/2 20/15 20/17      65/12 65/22 66/3      37/20 88/3 88/24   refresh [1] 75/7
    opened [6] 51/5
                          22/9 22/10 45/15      66/4                 punching [1] 77/20  regarding [3] 9/16
     51/6 51/12 52/20
                          61/12 61/12 61/25    population [2] 22/9   purpose [6] 45/9     22/24 27/23
     52/24 67/3
                          63/4 64/20 68/21      25/21                 72/23 73/5 76/19   regimen [1] 14/16
    opening [3] 13/17
                          68/25 77/6 85/14     portion [2] 20/15      86/13 88/8         Registered [1]
     13/21 14/13
                          85/18 85/24 86/1      76/24                pursuant [1] 1/14    88/23
    operates [1] 16/1
                          86/3 86/6            portions [3] 34/3                         relates [1] 18/2
    operating [2] 51/21                                              Q
                         percent [5] 55/5       40/7 48/22                               relation [3] 40/19
     52/3
                          66/8 78/17 79/3      position [6] 9/10     qualify [1] 63/13    43/11 50/11
    operation [1] 13/10
                          79/5                  10/2 16/4 18/24      question [11] 4/21 relative [2] 21/2
    opportunity [1]
                         perform [1] 10/12      27/6 39/13            4/22 4/25 34/19     21/3
     73/16
                         perimeter [2] 34/13   positive [1] 41/15     48/25 52/2 62/1    relatives [1] 21/22
    opposed [1] 15/8
                          41/12                Possibly [2] 74/25     69/11 72/6 73/3    released [1] 79/14
    order [3] 43/13
                         period [9] 10/23       74/25                 80/25              remains [1] 57/2
     43/15 44/3
                          17/4 25/16 26/19     post [5] 30/15        questions [5] 4/17 remember [119]
    orders [3] 30/15
                          62/2 65/10 65/25      30/17 43/12 43/15     30/3 30/4 87/12    remembered [1]
     30/17 60/23
                          71/12 74/18           44/3                  87/13               14/18
    organization [1]
                         person [7] 16/10      posted [2] 78/1       quit [1] 68/13      remind [1] 11/10
     16/2
                          20/22 25/7 57/14      78/4                                     remove [1] 25/3
    others [2] 5/9                                                   R
                          64/2 67/24 81/7      potential [3] 22/18                       removed [2] 64/19
     65/13
                         personal [5] 44/17     24/4 24/5            R-A-M-E-Y [1] 3/9    67/19
    Otherwise [2] 4/24
                          55/20 56/24 58/6     potentially [4]       R-A-N-D-E-L-L [1]   repeat [2] 65/17
     54/12
                          84/23                 23/15 23/21 23/24     3/9                 65/20
    outcome [1] 88/19
                         pertained [2] 59/5     23/25                RAMEY [12] 1/13 3/1 rephrase [3] 4/23
    outside [11] 49/24
                          64/24                preliminary [1]        3/9 3/18 4/1 31/9   52/2 69/10
     50/3 54/6 54/14
                         pertaining [1]         11/5                  33/6 47/9 75/2     report [13] 10/7
     54/17 54/18 54/19
                          76/18                preparation [1] 4/5    75/12 85/13 88/6    27/22 28/2 29/11
     59/23 60/12 81/16
                         phone [2] 19/21       presence [1] 88/12    ran [2] 54/16 67/3   43/3 66/11 70/24
     86/1
                          78/15                pretty [3] 21/17      RANDELL [4] 1/13     70/25 73/7 73/19
    own [4] 18/15 47/15
                         photographs [1]        65/7 84/2             3/1 3/9 88/6        76/17 76/21 76/24
     49/16 66/14
                          4/12                 previous [3] 58/17    rang [1] 19/21      reported [1] 28/5
    P                    physical [5] 9/19      70/14 74/17          rank [1] 16/10      reporter [6] 65/19
                          14/21 19/18 21/10    previously [1] 18/6   ranks [1] 16/12      65/21 72/7 72/9
    p.m [6] 3/6 47/7
                          68/19                primarily [1] 15/22   rather [4] 32/1      88/23 88/23
     47/7 87/6 87/6
                         physically [2] 28/3   prime [1] 22/13        60/7 76/24 83/17   Reporting [1] 1/21
     87/15
                          57/18                print [3] 61/10       reach [1] 3/12      reports [2] 10/17
    package [1] 7/12
                         pick [3] 12/5 12/9     61/17 61/19          read [6] 29/12       71/14
    packages [1] 12/3
                          57/3                 printed [2] 61/15      65/21 70/17 70/18  represent [4] 34/4
    pads [2] 68/11
                         piece [6] 32/1 32/1    61/18                 72/9 88/15          35/4 39/2 41/13
     68/13
                          32/19 73/8 73/13     prior [1] 72/4        reading [2] 36/24   representation [5]
    pages [2] 29/20
                          73/19                private [4] 8/7 8/8    72/8                29/11 29/23 47/21
     76/20
                         Pierce [1] 31/10       11/14 12/1           ready [4] 30/14      48/8 48/14
    paper [2] 32/1
                         PIU [1] 5/10          privately [1] 87/4     32/24 66/21 70/18  request [1] 88/14
     32/19
                         place [5] 2/22 8/25   probably [5] 12/20    real [1] 84/3       requested [2] 65/21
    papers [2] 66/19
                          12/6 15/5 88/7        26/21 54/8 78/20     realized [1] 32/14   72/9
     66/21
                         placed [4] 64/6        83/2                 Realtime [1] 88/23 require [1] 15/18
    paramilitary [1]
                          65/14 68/12 69/23    probation [13] 8/1    reason [2] 44/13    required [2] 10/16
     16/1
                         PLAINTIFF [4] 1/6      8/5 8/7 9/9 9/22      62/22               46/13
    Park [1] 1/22
                          1/14 2/12 3/2         10/3 10/4 10/21      reasons [4] 62/25   rescue [1] 67/23
    Parkway [1] 1/22
                         Plaintiff's [19]       11/3 11/12 12/19      63/2 64/11 64/12   responsibilities [2]
    parole [12] 8/2 8/5
                          27/16 27/19 29/17     13/1 14/8            recall [1] 71/14     9/17 10/10
     8/7 9/9 9/22 10/3
                          30/11 32/11 33/3     probationers [2]      receive [4] 17/24   responsible [4]
     10/21 11/4 11/12
                          33/7 39/22 40/25      10/6 10/10            18/2 58/11 70/6     9/11 43/18 56/6
     12/19 13/1 14/9
                          45/3 45/5 47/18      procedure [4] 46/12   received [4] 19/14   56/11
    parolees [3] 10/6
                          57/22 57/25 70/10     46/17 52/3 56/13      19/16 19/17 22/21  rest [1] 77/19
     10/11 10/18
                          70/13 75/10 76/11    procedures [3]        receiving [3] 7/13 restate [2] 74/5
    part [6] 40/1 54/23
                          76/14                 15/16 15/20 51/21     18/7 70/6           74/7
     65/3 72/20 73/4
                         plane [1] 12/11       proceeding [1] 4/16   Recess [2] 47/7     result [1] 10/21
     76/16
                         play [1] 33/6         proceedings [1]        87/6               retire [1] 13/24
    participated [1]
                         pleadings [1] 4/10     11/4                 recognize [5] 27/20 retirement [2]
     6/22
                         PLLC [1] 2/17         process [1] 13/15      45/4 57/25 70/21    13/23 14/6
    particular [16]
                         pocket [1] 61/13      professional [4]       73/23              returned [1] 79/13
     17/25 49/4 62/11
                         pod [2] 75/16 75/17    3/10 5/13 29/25      recognizing [1]     review [2] 66/10
     62/12 62/16 62/22
                         point [11] 4/21        88/23                 18/8                87/3
     64/1 64/2 66/7 70/8
                          5/22 12/23 25/1      program [3] 16/23     recollection [2]    reviewed [1] 4/6
     71/1 72/1 74/20
                          41/14 46/20 51/8      28/3 85/20            50/14 75/8         revocation [3]
     80/7 85/15 86/24
                          67/12 68/13 77/24    proper [1] 40/15      record [3] 19/24     10/13 11/3 11/4
    parties [1] 88/18
                          79/22                property [2] 56/24     19/25 47/6         right-hand [1]
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL        Document 143-1001/22/18
                                                        Filed 05/21/19 Page 95Officer Randell Ramey
                                                                               of 96 PageID   #:
    R                                          3501
                        self-instruction [1] 2/13 3/5 47/8      spell [1] 3/7   supplies [1] 53/13
                          18/12                since [2] 19/6         spoke [2] 5/10 5/17    supposed [2] 57/5
    right-hand... [1]
                         send [2] 3/11 3/12     82/24                 spoken [1] 5/8          74/16
     70/15
                         sense [5] 21/18       single [43] 35/9       SS [1] 88/1            switch [1] 25/12
    rise [1] 13/2
                          23/6 23/8 23/11       35/13 35/25 36/15     staff [11] 9/12        sworn [2] 3/2 88/9
    risk [6] 20/21
                          24/24                 36/18 37/6 39/18       15/23 16/1 22/11      system [3] 28/9
     22/20 23/1 23/19
                         sent [1] 12/10         39/21 41/14 41/16      22/16 23/23 24/17      59/9 61/1
     73/23 86/14
                         sentence [1] 22/24     42/7 42/8 42/9 43/9    25/25 31/22 62/13     systems [2] 28/15
    Road [1] 3/14
                         separate [1] 53/21     45/10 45/11 45/11      74/13                  58/25
    room [48] 17/13
                         sergeant [6] 16/11     46/14 46/15 46/19     stand [1] 60/14
     33/19 33/20 38/1                                                                        T
                          16/15 30/4 30/19      46/21 48/11 48/23     standard [2] 51/20
     38/3 38/4 38/6
                          31/8 66/19            53/19 53/22 53/23      52/3                  tables [1] 49/6
     38/13 39/4 40/8
                         services [2] 11/19     54/16 54/22 54/23     Standards [2] 5/13     taken [4] 1/14 8/21
     40/12 40/16 40/23
                          13/3                  55/19 57/1 62/21       29/25                  67/22 88/7
     43/12 44/5 44/7
                         sessions [1] 20/12     62/23 63/1 64/6       stands [1] 20/9        tall [1] 54/9
     44/8 44/21 48/2
                         set [1] 30/15          65/14 81/2 81/8       start [3] 16/24        tape [1] 29/23
     48/3 50/11 50/12
                         seven [1] 44/2         83/16 83/25 84/1       32/22 34/4            tape-recorded [1]
     50/19 51/1 51/2
                         shaped [1] 34/5        84/17 84/22           started [15] 7/17       29/23
     51/4 51/16 51/21
                         sheet [17] 4/8        sink [2] 56/1 56/2      8/1 8/9 8/12 8/24     Taylor [4] 15/5
     52/5 52/7 52/18
                          32/17 45/7 45/8      sit [3] 25/7 49/7       9/9 12/21 13/13        31/8 44/4 44/18
     59/17 59/18 59/20
                          45/9 45/13 45/18      85/15                  25/13 25/18 67/23     team [1] 67/23
     66/18 67/4 67/6
                          45/25 46/5 46/10     sits [1] 44/5           68/15 68/16 69/8      telling [2] 58/18
     67/6 67/9 68/5
                          47/1 56/20 57/19     situation [6] 23/16     86/23                  78/18
     68/25 80/8 80/12
                          57/19 67/14 67/15     24/14 25/4 25/4       starting [1] 6/2       tells [2] 21/18
     80/23 80/24 81/3
                          67/19                 66/17 79/2            state [9] 3/7 7/21      30/18
     81/17 82/4
                         sheets [2] 45/10      six [3] 44/2 50/23      7/22 8/12 9/4 72/22   temporarily [1]
    rope [2] 67/13
                          63/7                  54/10                  88/1 88/4 88/24        65/15
     67/14
                         Shepherdsville [1]    sixth [3] 3/16         stated [3] 88/7        ten [4] 13/8 13/9
    roster [9] 31/11
                          3/14                  84/14 84/21            88/8 88/16             43/25 46/9
     31/13 34/21 34/22
                         shift [21] 26/5       sociology [1] 6/7      statement [8] 15/25    term [1] 68/8
     34/22 34/22 41/18
                          26/6 28/23 29/6      solid [1] 54/12         24/16 29/23 66/12     terms [1] 23/6
     75/16 75/17
                          30/24 31/1 31/16     SOLUTIONS [1] 2/16      76/7 77/7 79/11       testified [2] 3/2
    rotation [1] 46/16
                          45/17 45/20 46/1     some [19] 5/3 9/19      81/25                  64/4
    round [1] 45/14
                          61/22 62/4 62/8       12/23 20/21 22/18     statements [4] 21/9    testify [1] 10/24
    rounds [3] 22/9
                          62/19 66/19 66/21     24/20 25/22 25/24      21/19 21/25 25/9      testifying [1] 11/8
     45/13 80/7
                          69/12 71/6 86/8       26/1 30/2 38/1 39/8   STATES [1] 1/1         testimony [1] 82/2
    RPR [1] 1/21
                          86/10 86/23           44/13 49/6 58/18      status [2] 17/15       tests [1] 10/12
    S                    shipments [1] 8/9      66/20 75/6 77/24       46/14                 Thanksgiving [1]
                         shipped [1] 12/12      79/21                 STEPHANIE [1] 1/4       86/21
    S/C [2] 36/21 37/8
                         shipping [1] 7/13     somebody [11] 21/5     sticker [6] 32/23      themselves [1]
    S1 [1] 84/8
                         shirt [1] 68/11        21/15 22/22 61/6       33/1 33/9 33/10        24/12
    safety [4] 22/3
                         shorthand [1] 88/11    63/13 63/19 63/21      37/24 70/15           They'd [1] 86/6
     22/8 22/14 72/23
                         shortly [1] 77/8       64/18 64/23 78/22     stocked [1] 7/12       they'll [2] 57/5
    same [12] 15/5
                         should [3] 3/12        79/4                  stood [1] 70/4          57/6
     17/14 23/13 23/24
                          43/2 69/19           someone [17] 20/23     Stool [1] 55/23        thinking [2] 19/23
     33/12 42/20 44/25
                         show [21] 18/13        20/24 20/25 21/18     straight [2] 6/13       61/2
     57/4 75/3 79/13
                          20/7 27/14 27/18      21/18 23/12 23/16      6/19                  third [6] 25/18
     84/8 84/8
                          29/15 30/9 33/14      23/22 25/2 25/7       straighten [1]          25/19 26/4 26/8
    Santiago [1] 31/10
                          36/2 40/11 43/6       25/9 63/6 64/2 68/3    43/24                  86/10 86/10
    saving [1] 68/19
                          45/2 47/9 47/11       68/4 68/10 71/8       street [4] 1/16        thought [5] 25/2
    saw [5] 13/20 13/24
                          57/24 59/24 60/20    something [23] 5/4      2/13 2/17 20/16        36/24 54/5 62/17
     51/5 72/3 77/5
                          61/9 70/12 70/13      13/22 17/20 22/19     strike [5] 34/18        62/19
    scene [1] 20/7
                          75/6 76/13            23/9 24/8 25/5 49/7    50/25 71/9 80/11      threatening [1]
    schizophrenia [1]
                         showed [1] 20/17       49/8 61/21 62/16       82/6                   63/21
     20/4
                         shower [4] 49/15       63/22 64/17 65/24     stuff [9] 10/14        three [7] 25/16
    school [7] 6/2 6/4
                          49/16 50/2 53/1       72/18 74/15 74/19      21/1 21/3 21/19        39/18 41/20 44/2
     6/12 6/12 6/17 6/19
                         showing [3] 21/9       78/6 78/7 78/8         21/24 32/23 56/18      60/24 75/23 76/14
     6/21
                          76/19 76/20           78/17 79/19 86/9       56/22 80/1            three-page [1]
    second [6] 26/6
                         shown [1] 67/22       sometimes [4] 57/8     suicidal [10] 18/9      76/14
     31/2 33/2 45/20
                         side [31] 32/14        62/10 62/10 79/4       18/12 20/22 20/24     three-year [1]
     62/4 76/19
                          32/15 32/18 33/14    somewhere [2] 57/10     20/25 21/1 21/5        25/16
    section [2] 33/18
                          33/15 33/21 34/1      71/21                  21/7 21/15 25/2       threw [1] 43/5
     48/5
                          34/1 34/20 34/25     sort [3] 12/9 25/24    suicide [16] 17/25     through [21] 6/13
    secure [1] 52/7
                          34/25 35/1 35/3       26/1                   18/2 18/13 20/18       6/19 6/19 12/4
    security [12] 7/8
                          35/20 35/21 37/3     sound [1] 42/25         23/1 23/20 27/6        14/16 17/22 18/4
     8/8 8/9 11/15 12/1
                          37/10 37/11 39/23    sounds [2] 43/1         27/23 42/24 73/25      19/19 31/8 31/9
     12/3 12/13 17/11
                          40/2 41/12 41/19      84/13                  74/17 82/11 82/12      35/5 35/23 36/10
     22/3 22/8 22/11
                          42/4 42/12 43/7      south [4] 1/16 2/13     84/5 84/24 86/15       37/2 38/6 38/25
     22/14
                          43/16 48/9 60/18      50/8 83/22            suicides [4] 17/25      39/12 40/5 50/2
    seem [1] 29/10
                          60/18 60/19 81/18    space [3] 38/19         18/8 22/20 83/5        54/1 56/14
    seemed [1] 74/15
                         sign [4] 22/25         41/3 41/7             Suite [5] 1/16 1/22    throughout [1] 17/9
    seems [3] 78/25
                          23/19 47/1 88/15     special [1] 70/7        2/13 2/17 2/22        times [4] 38/24
     79/1 79/1
                         signature [1] 45/22   specific [5] 8/22      summer [2] 6/23 7/2     46/5 46/10 85/17
    seg [1] 64/3
                         signs [3] 20/17        14/22 65/22 81/11     supervised [1] 17/5    today [4] 4/6 5/23
    segregation [3]
                          24/18 24/19           81/13                 supervisor [1] 16/9     20/21 29/9
     63/12 63/14 82/18
                         similar [2] 28/21     specifically [2]       supervisors [1]        Todd [1] 3/9
    self [2] 18/12
                          58/10                 70/2 81/15             29/3                  together [1] 61/25
     24/21
                         similarly [1] 51/23   speculation [1]        supervisory [2]        toilet [2] 56/1
    self-harm [1] 24/21
                         Simon [5] 1/15 2/12    72/10                  10/9 13/2              56/2
CaseTroutman v. LMDC, et al.
      3:16-cv-00742-DJH-CHL              01/22/18
                             Document 143-10   Filed 05/21/19 Page 96Officer Randell Ramey
                                                                       of 96 PageID  #:
    T                   U             3502
                                   want [9] 25/12 36/5 26/5 26/6 26/13
                                              36/12 36/21 37/4       26/15 26/21 41/10
    tomorrow [1] 21/24    Uh [20] 8/16 10/1
                                              38/13 47/20 59/23      44/6 44/10 44/11
    took [4] 7/19 14/13    23/18 29/8 35/16
                                              60/10                  44/13 47/23 51/24
     68/3 69/2             38/10 39/14 39/19
                                             wanted [3] 13/22        52/3 72/21 85/9
    top [3] 33/7 33/10     42/10 46/22 49/2
                                              44/23 76/22            85/13
     70/15                 55/8 56/7 56/9
                                             wanting [1] 21/22      working [19] 8/12
    topic [2] 5/25         56/12 62/5 69/17
                                             warning [1] 24/19       8/24 9/3 11/12
     18/12                 77/10 78/9 80/9
                                             watch [2] 25/7          12/23 13/13 16/7
    total [5] 35/22       Uh-huh [20] 8/16
                                              85/19                  16/22 30/19 30/20
     35/22 35/24 41/20     10/1 23/18 29/8
                                             watchers [3] 85/16      44/16 46/13 58/12
     44/2                  35/16 38/10 39/14
                                              86/5 86/19             59/10 62/2 62/14
    toward [3] 14/6        39/19 42/10 46/22
                                             watching [2] 86/6       66/20 69/8 71/5
     39/1 61/24            49/2 55/8 56/7 56/9
                                              86/13                 Wright [2] 83/19
    trained [4] 17/7       56/12 62/5 69/17
                                             water [2] 5/4 47/4      84/8
     19/19 23/2 23/4       77/10 78/9 80/9
                                             way [11] 4/24 20/8     write [5] 36/5
    trainee [1] 17/15     under [2] 4/18 37/8
                                              20/24 34/19 40/13      36/12 37/4 41/3
    training [39] 9/2     underneath [2]
                                              40/15 57/15 61/24      60/10
     9/15 9/18 9/19        36/22 36/23
                                              70/2 72/16 83/4       writing [2] 70/15
     14/16 14/17 14/19    understand [4] 4/22
                                             we'll [5] 5/5 27/14     88/11
     14/20 14/21 15/14     4/25 48/25 61/5
                                              29/16 32/22 60/6      written [1] 60/23
     16/21 16/21 17/1     understood [1] 73/3
                                             website [1] 13/18      wrong [1] 36/25
     17/8 17/16 17/23     unit [5] 5/13 5/16
                                             week [3] 7/20 14/25    www.mclendon [1]
     17/23 17/24 17/25     29/25 31/5 31/12
                                              74/18                  1/24
     18/2 18/8 18/14      UNITED [1] 1/1
                                             weeks [1] 17/20        www.mclendon-kogut.c
     19/8 19/12 19/14     University [1] 6/6
                                             welfare [1] 46/19      om [1] 1/24
     19/15 19/17 20/1     unless [1] 74/15
                                             went [15] 6/4 6/19
     20/2 20/6 20/10      unlocked [2] 51/16                        X
                                              8/18 13/25 17/22
     20/11 20/13 20/20     80/19
                                              26/9 56/13 57/20      XJail [9] 28/14
     21/17 22/19 22/22    untie [1] 67/13
                                              61/14 66/21 67/3       58/24 59/7 59/8
     22/23 24/7           untied [1] 67/15
                                              67/8 85/5 85/7 85/8    59/15 60/24 61/1
    transcript [12]       until [5] 5/23 8/6
                                             west [26] 2/17 8/3      61/6 71/22
     27/17 29/18 30/12     18/18 64/19 68/23
                                              31/8 31/9 31/10
     32/12 33/4 45/6      up [49] 5/22 9/8                          Y
                                              32/14 33/14 34/1
     47/19 57/23 70/11     12/5 12/9 16/12
                                              34/20 34/23 34/23     year [5] 7/1 25/16
     75/11 76/12 88/13     20/7 25/10 30/4
                                              34/25 35/3 35/20       71/24 85/17 86/20
    transportation [1]     37/25 38/4 38/9
                                              35/21 35/21 37/2      years [4] 6/13 7/1
     12/3                  39/4 40/2 40/13
                                              37/11 37/12 40/2       7/1 12/20
    TROUTMAN [24] 1/4      47/15 48/10 48/23
                                              40/4 43/7 43/16       yelled [1] 79/23
     1/5 27/4 27/23        50/2 51/23 51/24
                                              48/9 50/8 84/15       yelling [1] 79/21
     42/23 58/5 68/18      51/25 53/6 54/16
                                             West/East [1] 31/10    yes [125]
     69/4 69/18 70/5       57/3 57/7 57/12
                                             WESTERN [9] 1/1 6/6    yet [1] 64/21
     71/1 71/24 75/4       58/19 61/5 61/9
                                              6/8 6/12 6/15 6/18    you'd [7] 11/7 50/8
     75/22 76/2 76/3       61/12 61/14 61/19
                                              7/14 9/24 10/22        57/9 60/7 62/6
     77/16 77/17 77/24     62/20 67/10 67/22
                                             whatever [4] 17/5       81/21 81/22
     79/11 79/22 79/25     68/10 68/22 69/1
                                              20/4 20/5 56/17       you-all [3] 52/5
     80/4 82/14            69/2 69/6 69/18
                                             wherever [2] 61/13      56/13 87/2
    Troutman's [1]         69/20 69/21 70/5
                                              61/13                 yourself [2] 15/15
     66/16                 70/12 73/1 75/8
                                             whole [2] 8/23          15/19
    true [1] 88/13         75/23 87/5
                                              88/10
    truth [3] 88/9        upon [1] 82/2
                                             wide [1] 54/10
     88/10 88/10          UPS [4] 7/2 7/5
                                             window [9] 46/24
    try [2] 25/2 29/5      7/12 12/4
                                              52/23 53/16 53/17
    trying [5] 13/19      upstairs [1] 85/5
                                              53/22 54/3 54/5
     14/12 67/10 68/19    urine [1] 10/12
                                              54/7 54/8
     73/22                Usually [1] 62/15
                                             windows [6] 50/7
    turn [2] 19/22        utilize [1] 28/11
                                              52/25 54/14 55/2
     66/20
                          V                   55/9 55/11
    TV [2] 49/13 49/14
                                             witness [15] 29/2
    two [15] 12/25        varying [1] 46/9
                                              34/11 36/6 36/14
     12/25 28/15 34/23    very [6] 41/11
                                              37/1 37/9 38/16
     34/25 35/1 43/16      51/25 77/23 79/18
                                              41/4 42/18 46/8
     44/1 51/4 54/9        83/1 84/21
                                              60/11 88/9 88/12
     59/21 63/9 67/24     view [1] 48/10
                                              88/15 88/21
     69/20 74/18          violations [1]
                                             Women [1] 7/24
    two-person [1]         10/15
                                             word [1] 17/6
     67/24                visiting [2] 38/9
                                             words [1] 66/15
    two-week [1] 74/18     38/15
                                             work [19] 3/12 6/25
    type [18] 8/20
                          W                   7/8 7/11 8/20 8/23
     12/12 18/11 19/15
                                              17/12 25/13 26/23
     21/6 21/6 21/9       waiting [1] 38/2    34/25 35/1 44/8
     22/21 22/23 24/20    walk [6] 22/10      44/9 44/10 51/23
     28/12 38/1 50/24      38/25 45/12 45/20  51/25 67/11 84/21
     52/16 58/7 70/7       46/20 46/23        86/3
     73/6 74/7            walking [1] 81/17  worked [31] 6/25
    types [5] 7/16 9/15   wall [9] 49/24 50/3 7/2 7/22 7/23 8/4
     21/12 24/6 86/21      54/16 54/17 54/18  8/6 8/7 8/8 8/25
                           54/19 55/13 55/15  12/18 12/19 14/3
                           55/23              14/4 14/11 18/6
